Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT No. 5, dated as of September 14, 2018 (this “Amendment”), to the
Credit Agreement dated as of April 6, 2012, among THE CONTAINER STORE, INC., a
Texas corporation (the “Borrower”), the Guarantors party thereto, the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”), and the other parties thereto
(as amended by Amendment No. 1 dated as of April 8, 2013, as amended by
Amendment No. 2 dated as of November 27, 2013, as amended by Amendment No. 3
dated as of May 20, 2016, and as further amended by Amendment No. 4 dated as of
August 18, 2017, and as further amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”); capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, Section 11.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;

 

WHEREAS, (i) each Amendment No. 5 Consenting Lender (as defined in Exhibit A)
that has so indicated on its signature page hereto has agreed, on the terms and
conditions set forth herein, to have up to all (or, if less, the amount notified
to such Lender by the Administrative Agent prior to the Amendment No. 5
Effective Date) of its outstanding Term B-1 Loan (as defined in Exhibit A)
converted into a like principal amount of a Term B-2 Loan (as defined in
Exhibit A) effective as of the Amendment No. 5 Effective Date and (ii) the
Additional Term B-2 Lender (as defined in Exhibit A) has agreed to provide an
Additional Term B-2 Commitment (as defined in Exhibit A) in a principal amount
equal to $272,500,000 minus the principal amount of Term B-1 Loans converted
into Term B-2 Loans on the Amendment No. 5 Effective Date, the proceeds of
which, together with other funds of the Borrower, shall be applied to repay
non-converted Term B-1 Loans;

 

WHEREAS, JPMorgan Chase Bank, N.A. is acting as lead arranger and bookrunner in
connection with this Amendment;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                           Amendment.  The Credit
Agreement is, effective as of the Amendment No. 5 Effective Date, hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

Section 2.                                           Representations and
Warranties, No Default.  In order to induce the Lenders to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein, the
Borrower represents and warrants to each Lender that:

 

a)             After giving effect to this Amendment, each of the
representations and warranties in the Credit Agreement and in the other Loan
Documents are true and correct in all material respects on and as of the date
hereof as though made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date, in
which case such

 

--------------------------------------------------------------------------------


 

representation or warranty shall be true and correct in all material respects as
of such earlier date; and

 

b)             At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

Section 3.                                           Effectiveness.  Section 1
of this Amendment shall become effective on the date (such date, if any, the
“Amendment No. 5 Effective Date”) that the following conditions have been
satisfied:

 

(i)                                     Consents.  The Administrative Agent
shall have received executed signature pages hereto from Lenders constituting
the Required Lenders;

 

(ii)                                  Additional Joinder Agreement.  The
Administrative Agent, the Borrower and the Additional Term B-2 Lender shall have
entered into the Additional Term B-2 Joinder Agreement (as defined in
Exhibit A);

 

(iii)                               Fees.  The Borrower shall have paid (i) to
the Amendment No. 5 Lead Arranger (as defined in Exhibit A) in immediately
available funds, all fees and expenses owing to Amendment No. 5 Lead Arranger
and due and payable on the Amendment No. 5 Effective Date as separately agreed
to in writing by the Borrower and Amendment No. 5 Lead Arranger, (ii) to the
extent invoiced prior to the Amendment No. 5 Effective Date, all reasonable
out-of-pocket expenses of the Amendment No. 5 Lead Arranger and the
Administrative Agent in connection with this Amendment and the transaction
contemplated hereby (including the reasonable fees and expenses of Cahill
Gordon & Reindel LLP, counsel to the Amendment No. 5 Lead Arranger and the
Administrative Agent) and (iii) to the Administrative Agent for the account of
each Amendment No. 5 Consenting Lender and each Additional Term B-2 Lender an
upfront fee equal to 0.50% of the aggregate Term B-2 Loans of such Lender as of
the Amendment No. 5 Effective Date (which, in the case of fees payable to the
Additional Term B-2 Lender, may be net funded from the proceeds of the Term B-2
Loans to be funded by the Additional Term B-2 Lender pursuant to the Additional
Term B-2 Joinder Agreement);

 

(iv)                              Legal Opinions.  The Administrative Agent
shall have received a favorable legal opinion of Latham & Watkins LLP, counsel
to the Loan Parties covering such matters as the Administrative Agent may
reasonably request and otherwise reasonably satisfactory to the Administrative
Agent;

 

(v)                                 Officer’s Certificate. The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
dated the Amendment No. 5 Effective Date certifying that (a) after giving effect
to this Amendment, each of the representations and warranties in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent that any such representation or warranty expressly
relates to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date and (b) at
the time of and immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing;

 

(vi)                              Closing Certificates.  The Administrative
Agent shall have received (i) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of

 

2

--------------------------------------------------------------------------------


 

Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and any other Loan Documents executed on behalf of such Loan Party and
(ii) good standing or active status certificates, as applicable, of each Loan
Party in its jurisdiction of organization and, to the extent reasonably
requested by the Administrative Agent, bring-down good standing or active status
certificates, as applicable;

 

(vii)                           Lien Searches.   The Administrative Agent shall
have received results of searches or other evidence reasonably satisfactory to
the Collateral Agent (in each case dated as of a date reasonably satisfactory to
the Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Liens;

 

(viii)                        Committed Loan Notice.  The Administrative Agent
shall have received a Committed Loan Notice in accordance with the requirements
of the Credit Agreement; and

 

(ix)                              Repayment of Term B-1 Loans.  The
Administrative Agent shall have received a notice of repayment from the Borrower
of the Term B-1 Loans which are not converted into Term B-2 Loans on the
Amendment No. 5 Effective Date (which may be conditioned upon the receipt by the
Borrower of the Term B-2 Loans pursuant to the Additional Term B-2 Commitment).

 

Section 4.                                           Counterparts.  This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

Section 5.                                           Applicable Law.  THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

Section 6.                                           Headings.  Section and
Subsection headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose or be given any substantive effect.

 

Section 7.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or any
other Agent, in each case under the Credit Agreement or any other Loan Document,
and (ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document.  Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect. 
Each Loan Party reaffirms its obligations under the Loan Documents to which it
is party and the validity of the Liens granted by it pursuant to the Collateral
Documents.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 5 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to

 

3

--------------------------------------------------------------------------------


 

“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.  Each of the Loan Parties hereby
(i) consents to this Amendment and the Additional Term B-2 Joinder Agreement,
(ii) confirms that all obligations of such Loan Party under the Loan Documents
to which such Loan Party is a party shall continue to apply to the Credit
Agreement as amended hereby and by the Additional Term B-2 Joinder Agreement
(iii) confirms and reaffirms its Guarantee of the Obligations (including
obligations in respect of the Term B-2 Loans after giving effect to this
Amendment) and (iv) agrees that all security interests granted by it pursuant to
any Loan Document shall secure the Credit Agreement as amended by this Amendment
and the Additional Term B-2 Joinder Agreement.

 

Section 8.                                           Submission To Jurisdiction;
Waivers. Each of the parties hereto hereby irrevocably and unconditionally
agrees that Section 11.14 of the Credit Agreement is incorporated herein mutatis
mutandis.

 

Section 9.                                           No Novation. Each of the
parties hereto irrevocably and unconditionally agrees that this Amendment shall
not be deemed to evidence or result in a novation or repayment and reborrowing
of the Obligations under the Credit Agreement.

 

Section 10.                                    FATCA. For purposes of
determining withholding taxes under FATCA (as defined in Exhibit A), from and
after the Amendment No. 5 Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Term B-2 Loans as not qualifying as grandfathered obligations within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[The remainder of this page is intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE CONTAINER STORE, INC., as Borrower

 

 

 

By:

/s/ Jodi Taylor

 

 

Name:

Jodi Taylor

 

 

Title:

Chief Financial Officer

 

 

 

THE CONTAINER STORE GROUP, INC.,

 

TCS GIFT CARD SERVICES, LLC,

 

each as a Guarantor

 

 

 

By:

/s/ Jodi Taylor

 

 

Name:

Jodi Taylor

 

 

Title:

Chief Financial Officer

 

[Signature Page to Amendment]

 

5

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Gregory T. Margin

 

 

Name:

Gregory T. Margin

 

 

Title:

Authorized Signer

 

[Signature Page to Amendment]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CREDIT AGREEMENT

 

$300,000,000272,500,000

 

Dated as of April 6, 2012,

 

as amended by Amendment No. 1 on April 8, 2013,

as amended by Amendment No. 2 on November 27, 2013,

as amended by Amendment No. 3 on May 20, 2016,

as amended by Amendment No. 4 on August 18, 2017,

and as further amended by Amendment No. 45 on August 18, 2017September 14, 2018,

 

among

 

THE CONTAINER STORE, INC.,
as Borrower,

 

THE GUARANTORS PARTY HERETO

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC.

 

and

 

WELLS FARGO BANK, N.A.,
as Co-Documentation Agents,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC.

 

and

 

WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunning Managers,
as Joint Lead Arrangers and Joint Bookrunning Managers for Amendment No. 1

and as Joint Lead Arrangers and Joint Bookrunning Managers for Amendment No. 2,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Lead Arranger and Bookrunning Manager for Amendment No. 4

and as Lead Arranger and Bookrunning Manager for Amendment No. 5

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01        Defined Terms

1

1.02        Other Interpretive Provisions

3537

1.03        Accounting Terms

3638

1.04        Rounding

3638

1.05        Times of Day

3638

1.06        Senior Debt

3638

1.07        Available Amount Transactions

3638

1.08        Pro Forma Calculations

3638

1.09        Interest Rates

39

 

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND BORROWINGS

 

 

 

 

2.01        The Loans

3739

2.02        Borrowings, Conversions and Continuations of Loans

3840

2.03        Prepayment

3941

2.04        Termination or Reduction of Commitments

4547

2.05        Repayment of Loans

4547

2.06        Interest

4548

2.07        Fees

4648

2.08        Computation of Interest and Fees

4648

2.09        Evidence of Debt

4648

2.10        Payments Generally; Administrative Agent’s Clawback

4749

2.11        Sharing of Payments by Lenders

4850

2.12        Incremental Term Loan Commitments

4951

2.13        Extended Term Loans

5052

2.14        Loan Repricing Protection

5254

 

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01        Taxes

5254

3.02        Illegality

5456

3.03        Inability to Determine Rates

5456

3.04        Increased Costs; Reserves on LIBO Rate Loans

5557

3.05        Compensation for Losses

5659

3.06        Mitigation Obligations; Replacement of Lenders

5759

3.07        Survival

5760

 

 

 

 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO BORROWINGS

 

 

 

 

4.01        Conditions of Initial Borrowing

5760

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01        Existence, Qualification and Power

5962

5.02        Authorization; No Contravention

5962

5.03        Governmental Authorization; Other Consents

6062

5.04        Binding Effect

6063

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event

6063

5.06        Litigation

6063

5.07        Ownership of Property; Liens; Investments

6163

5.08        Environmental Matters

6164

5.09        Taxes

6265

5.10        ERISA Compliance

6265

5.11        Subsidiaries; Equity Interests; Loan Parties

6366

5.12        Margin Regulations; Investment Company Act

6366

5.13        Disclosure

6366

5.14        Compliance with Laws

6466

5.15        Intellectual Property; Licenses, Etc.

6466

5.16        Solvency

6467

5.17        Casualty, Etc.

6467

5.18        Labor Matters

6467

5.19        Collateral Documents

6567

5.20        USA PATRIOT Act

6568

5.21        Plan Assets

68

 

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.01        Financial Statements and Other Reports

6568

6.02        Certificates; Other Information

6669

6.03        Notices

6871

6.04        Payment of Obligations

6972

6.05        Preservation of Existence, Etc.

6972

6.06        Maintenance of Properties

6972

6.07        Maintenance of Insurance

7072

6.08        Compliance with Laws

7174

6.09        Books and Records

7174

6.10        Inspection Rights

7174

6.11        Use of Proceeds

7174

6.12        Covenant to Guarantee Obligations and Give Security

7274

6.13        Further Assurances

7376

6.14        Lenders Meetings

7476

6.15        Designation as Senior Debt

7476

6.16        Maintenance of Ratings

7477

6.17        Designation of Subsidiaries

7477

6.18        Post-Closing Matters

7477

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

 

 

 

 

7.01        Liens

7577

7.02        Indebtedness

7779

7.03        Investments

7881

7.04        Fundamental Changes

8184

7.05        Dispositions

8284

7.06        Restricted Payments

8385

7.07        Change in Nature of Business

8487

7.08        Transactions with Affiliates

8587

7.09        Burdensome Agreements

8688

7.10        Amendments of Material Indebtedness

8689

7.11        Accounting Changes

8789

7.12        Prepayments, Etc. of Indebtedness

8789

7.13        Holding Company

8790

7.14        Sale and Leaseback Transactions

8790

7.15        Financial Covenant

8790

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01        Events of Default

8890

8.02        Remedies upon Event of Default

9092

8.03        Application of Funds

9093

 

 

 

 

ARTICLE IX

 

 

ADMINISTRATIVE AGENT

 

 

 

 

9.01        Appointment and Authority

9194

9.02        Rights as a Lender

9194

9.03        Exculpatory Provisions

9294

9.04        Reliance by Agents

9295

9.05        Delegation of Duties

9395

9.06        Resignation of Agents

9396

9.07        Non-Reliance on Agents and Other Lenders

9396

9.08        No Other Duties, Etc.

9496

9.09        Administrative Agent May File Proofs of Claim

9497

9.10        Collateral and Guaranty Matters

9497

9.11        Notice of Transfer

9598

9.12        Agency for Perfection

9598

9.13        Indemnification of Agents

9598

9.14        Withholding Tax

9598

9.15        Relation Among Lenders

9698

9.16        Certain ERISA Matters

99

 

 

 

 

ARTICLE X

 

 

CONTINUING GUARANTY

 

 

 

 

10.01      Guaranty

96100

10.02      Rights of Lenders

96100

 

iii

--------------------------------------------------------------------------------


 

 

Page

10.03      Certain Waivers

97100

10.04      Obligations Independent

97101

10.05      Subrogation

97101

10.06      Termination; Reinstatement

97101

10.07      Subordination

98101

10.08      Stay of Acceleration

98102

10.09      Condition of Borrower

98102

 

 

 

 

ARTICLE XI

 

 

MISCELLANEOUS

 

 

 

 

11.01      Amendments, Etc.

98102

11.02      Notices; Effectiveness; Electronic Communications

100104

11.03      No Waiver; Cumulative Remedies

102106

11.04      Expenses; Indemnity; Damage Waiver

102106

11.05      Payments Set Aside

104108

11.06      Successors and Assigns

104108

11.07      Treatment of Certain Information; Confidentiality

108112

11.08      Right of Setoff

109113

11.09      Interest Rate Limitation

109113

11.10      Counterparts; Integration; Effectiveness

110113

11.11      Survival of Representations and Warranties

110114

11.12      Severability

110114

11.13      Replacement of Lenders

110114

11.14      Governing Law; Jurisdiction; Etc.

111115

11.15      WAIVER OF JURY TRIAL

112116

11.16      No Advisory or Fiduciary Responsibility

112116

11.17      USA PATRIOT Act Notice

113116

11.18      No Strict Construction

113117

11.19      Attachments

113117

11.20      Intercreditor Agreement

113117

11.21      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

113117

 

 

SIGNATURES

S-1

 

SCHEDULES

 

2.01

 

Commitments

5.01

 

Organization Information

5.07(c)

 

Owned Real Estate

5.07(d)(i)

 

Leased Real Estate (Lessee)

5.07(d)(ii)

 

Leased Real Estate (Lessor)

5.07(e)

 

Existing Investments

5.11

 

Subsidiaries and Other Equity Investments

5.15

 

Intellectual Property Rights

 

iv

--------------------------------------------------------------------------------


 

6.12

 

Guarantors

7.01(b)

 

Existing Liens

7.02

 

Existing Indebtedness

7.09

 

Burdensome Agreements

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A-1

 

Committed Loan Notice

A-2

 

Conversion/Continuation Notice

B

 

Discounted Prepayment Option Notice

C

 

Intercreditor Agreement

D

 

Compliance Certificate

E

 

Form of Note

F

 

Assignment and Assumption

G

 

Lender Participation Notice

H-1

 

Perfection Certificate

H-2

 

Perfection Certificate Supplement

I

 

Discounted Voluntary Prepayment Notice

J-1

 

U.S. Tax Certificate For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes

J-2

 

U.S. Tax Certificate For Foreign Lenders That Are Partnerships For U.S. Federal
Income Tax Purposes

J-3

 

U.S. Tax Certificate For Foreign Participants That Are Not Partnerships For U.S.
Federal Income Tax Purposes

J-4

 

U.S. Tax Certificate For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 6, 2012 (and as
amended by Amendment No. 1 on April 8, 2013, as amended by Amendment No. 2 on
November 27, 2013, as amended by Amendment No. 3 on May 20, 2016, as amended by
Amendment No. 4 on August 18, 2017, and as further amended by Amendment No. 45
on August 18, 2017September 14, 2018), among THE CONTAINER STORE, INC., a Texas
corporation (the “Borrower”), the Guarantors party hereto, each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”)
and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent and Collateral
Agent.

 

PRELIMINARY STATEMENTS:

 

The proceeds of the Term B-12 Loans borrowed in respect of the Additional Term
B-12 Commitment shall be used on or about the Amendment No. 45 Effective Date to
repay a like aggregate principal amount of Term B-1 Loans that are not Converted
Term B-1 Loans.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ABL Credit Agreement” means the credit agreement governing the ABL Facility.

 

“ABL Facility” means the $75.0 million senior secured revolving facility dated
as of the Closing Date among the Borrower, the guarantors party thereto, the
lenders party thereto and JPMorgan, as administrative agent and collateral
agent, as it may be amended or modified from time to time, including amendments
increasing the principal amount of revolving loans available thereunder.

 

“ABL Loan Documents” means the credit agreement governing the ABL Facility, all
mortgages and other security documents thereunder and the Notes issued
thereunder.

 

“ABL Obligations” has the meaning specified in the Intercreditor Agreement.

 

“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Acceptable Discount” has the meaning provided in Section 2.03(d)(iii).

 

“Acceptance Date” has the meaning provided in Section 2.03(d)(ii).

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Replacement Loans or Extended Term Loans which shall be consistent with
the applicable provisions of this Agreement relating to Incremental Term Loans,
Replacement Loans or Extended Term Loans and otherwise reasonably satisfactory
to the Administrative Agent and the Borrower.

 

1

--------------------------------------------------------------------------------


 

“Additional Term B Commitment” means, with respect to the Additional Term B
Lender, its commitment to make a Term B Loan on the Amendment No. 2 Effective
Date in an amount equal to $329,438,750 minus the aggregate principal amount of
the Converted Initial Loans of all Lenders.

 

“Additional Term B Joinder Agreement” means the joinder agreement, dated the
Amendment No. 2 Effective Date, by and among the Borrower, the Administrative
Agent and the Additional Term B Lender.

 

“Additional Term B Lender” means the Person identified as such in the Additional
Term B Joinder Agreement.

 

“Additional Term B-1 Commitment” means, with respect to the Additional Term B-1
Lender, its commitment to make a Term B-1 Loan on the Amendment No. 4 Effective
Date in an amount equal to the excess of (x) the amount of the Term B-1 loans
outstanding immediately after giving effect to Amendment No. 4 on the Amendment
No. 4 Effective Date over (y) the aggregate principal amount of Converted Term B
Loans.

 

“Additional Term B-1 Joinder Agreement” means the joinder agreement, dated the
Amendment No. 4 Effective Date, by and among the Borrower, the Administrative
Agent and the Additional Term B-1 Lender.

 

“Additional Term B-1 Lender” means the Person identified as such in the
Additional Term B-1 Joinder Agreement.

 

“Additional Term B-2 Commitment” means, with respect to the Additional Term B-2
Lender, its commitment to make a Term B-2 Loan on the Amendment No. 5 Effective
Date in an amount equal to the excess of (x) $272,500,000 over (y) the aggregate
principal amount of Converted Term B-1 Loans.

 

“Additional Term B-2 Joinder Agreement” means the joinder agreement, dated the
Amendment No. 5 Effective Date, by and among the Borrower, the Administrative
Agent and the Additional Term B-2 Lender.

 

“Additional Term B-2 Lender” means the Person identified as such in the
Additional Term B-2 Joinder Agreement.

 

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

2

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Aggregate Commitments” means the sum of the Commitments of all the Lenders.  As
of the Closing Date, the Aggregate Commitments are $275.0 million.

 

“Agreement” has the meaning specified in the introductory paragraph hereto, as
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of April 8,
2013, by and among the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

 

“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

 

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

 

“Amendment No. 1 Lead Arrangers” means J.P. Morgan Securities LLC, Barclays Bank
PLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC, in
their capacities as joint lead arrangers and joint bookrunning managers for
Amendment No. 1.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
November 27, 2013, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

“Amendment No. 2 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 2 executed by such
Lender.

 

“Amendment No. 2 Effective Date” has the meaning specified in Amendment No. 2.

 

“Amendment No. 2 Lead Arrangers” means J.P. Morgan Securities LLC, Barclays Bank
PLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC, in
their capacities as joint lead arrangers and joint bookrunning managers for
Amendment No. 2.

 

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of
August 18, 2017, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

“Amendment No. 4 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 4 executed by such
Lender.

 

“Amendment No. 4 Effective Date” has the meaning specified in Amendment No. 4.

 

“Amendment No. 4 Lead Arranger” means JPMorgan Chase Bank, N.A., in its capacity
as lead arranger and bookrunning manager for Amendment No. 4.

 

“Amendment No. 5” means Amendment No. 5 to this Agreement, dated as of
September 14, 2018, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the Lenders party thereto.

 

3

--------------------------------------------------------------------------------


 

“Amendment No. 5 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 5 executed by such
Lender.

 

“Amendment No. 5 Effective Date” has the meaning specified in Amendment No. 5.

 

“Amendment No. 5 Lead Arranger” means JPMorgan Chase Bank, N.A., in its capacity
as lead arranger and bookrunning manager for Amendment No. 5.

 

“Applicable Discount” has the meaning provided in Section 2.03(d)(iii).

 

“Applicable Margin” means (a) prior to the date of delivery of a Compliance
Certificate with respect to the Fiscal Year of Holdings ending March 30, 2019
(i) in the case of LIBO Rate Loans, 7.005.00% per annum and (ii) in the case of
Base Rate Loans, 6.00% per annum. 4.00% per annum and (b) from and after the
date of delivery of a Compliance Certificate with respect to the Fiscal Year of
Holdings ending March 30, 2019, the Applicable Margin determined in accordance
with the grid set forth below based on the Consolidated Leverage Ratio as of the
last day of the most recent Fiscal Quarter or Fiscal Year for which a Compliance
Certificate has been delivered to the Administrative Agent:

 

Pricing Level

 

Consolidated Leverage Ratio

 

LIBO Rate Loans

 

Base Rate Loans

 

I

 

Greater than 2.75 to 1.00

 

5.00

%

4.00

%

II

 

Less than or equal to 2.75 to 1.00

 

4.75

%

3.75

%

 

For purposes of determining the Applicable Margin:

 

(a)           any increase or decrease in the Applicable Margin shall be
effective on the date on which the Compliance Certificate evidencing such
computation is delivered hereunder.  If a certificate is not delivered when due
in accordance with this Agreement, then the rates in Pricing Level I shall apply
as of the first Business Day after the date on which such certificate was
required to have been delivered and shall remain in effect until the date on
which such certificate is delivered.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, Holdings or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated in any
Compliance Certificate was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest should have been paid for such period over the amount of interest
actually paid for such period.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC, Morgan Stanley
Senior Funding, Inc. and Wells Fargo Securities, LLC, in their capacities as
joint lead arrangers and joint bookrunning managers on the Closing Date, the
Amendment No. 1 Lead Arrangers, the Amendment No. 2 Lead Arrangers, the
Amendment No. 4 Lead Arranger and the Amendment No. 45 Lead Arranger.

 

4

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligations of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capital Lease Obligation
and (c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited Consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows for the 2008,
2009 and 2010 Fiscal Years for Holdings ended February 28, 2009, February 27,
2010 and February 26, 2011 (including its Consolidated Subsidiaries) (in each
case prepared in accordance with GAAP).

 

“Available Amount” means, at any time (the “Reference Date”), the sum of:

 

(a)           an amount equal to (x) the cumulative amount of Excess Cash Flow
(which amount shall not be less than zero in any Fiscal Year) for each Fiscal
Year of the Borrower ending after the Closing Date minus (y) the portion of such
Excess Cash Flow that has been (or is required to be) applied to the prepayment
of Loans in accordance with Section 2.03(b)(i) (without regard to any optional
prepayment of Loans); plus

 

(b)           the amount of any capital contributions (other than from a
Subsidiary) and the Net Cash Proceeds from Qualified Equity Issuances (other
than any amount applied pursuant to Section 7.03(k)) received by the Borrower
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date; plus

 

(c)           to the extent the Borrower or a Restricted Subsidiary has made any
Investment pursuant to Section 7.03(l), the net amount of any return on such
Investment (whether through dividends, distributions, sale, cash repayments of
principal, or other disposition of such Investment or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) actually received by the
Borrower or a Restricted Subsidiary from such Investment; minus

 

(d)           the aggregate amount of any Investments made pursuant to Sections
7.03(l), any Restricted Payment made pursuant to Section 7.06(e)(ii) or any
payment made pursuant to Section 7.12(d) during the period commencing on the
Closing Date and ending on the Reference Date (and, for purposes of this clause
(d), without taking account of the intended usage of the Available Amount on
such Reference Date in the contemplated transaction).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

 

5

--------------------------------------------------------------------------------


 

Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule

 

“Bank Products” means any services or facilities provided to any Loan Party by
any Agent, Lender, Former Lender or any Affiliate of an Agent, Lender or Former
Lender (but excluding Cash Management Services) on account of (a) Swap
Contracts, (b) purchase cards and (c) merchant services constituting a line of
credit.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1%, (c) the LIBO Rate for a one month interest period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%, provided that, for the avoidance of doubt, the LIBO Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) at approximately 11:00 a.m. London time on
such day (without any rounding) and (d) 2.00%.  Any change in the Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the LIBO Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code to which Section 4975 of the
Code applies, or (c) any Person whose assets include (for purposes of the Plan
Asset Regulations or otherwise for purposes of Title I of ERISA or Section 4975
of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning provided in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBO Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01(a) or Section 2.01(b), as
applicable.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) which is, or should be in accordance with GAAP,
reflected as a “capital expenditure” in a Consolidated statement of cash flows
of such Person for the period in which such expenditure occurs, provided that
“Capital Expenditures” shall not include (a) any such expenditures which are
contractually required to be, and are, reimbursed to the Loan Parties in cash by
landlords with respect to such period of calculation, (b) any such expenditure
with the proceeds from any casualty insurance or condemnation or eminent domain,
to the extent that the proceeds therefrom are utilized for Capital Expenditures
within twelve months of the receipt of such proceeds, (c) any such expenditure
with the proceeds or consideration received from any trade in of any Loan
Party’s assets, or (d) any such expenditures which constitute a Permitted
Acquisition.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any Person, the obligation of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP as
in effect on the Closing Date, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP as in effect on
the Closing Date.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings, the Borrower, or any of their respective Restricted
Subsidiaries:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender that offers such
deposits, certificates of deposit or bankers’ acceptances in the ordinary course
of such Lender’s business or (B) is organized under the laws of the United
States of America, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of
which issues) commercial paper rated as described in clause (c) of this
definition and (iii) has combined capital and surplus of at least $1.0 billion,
in each case with maturities of not more than 180 days from the date of
acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)           Investments, classified in accordance with GAAP as current assets
of Holdings, the Borrower, or any of their respective Restricted Subsidiaries,
in money market investment programs registered under the Investment Company Act
of 1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b) and (c) of this definition; and

 

(e)           in the case of any Foreign Subsidiary, investments of comparable
tenor and credit quality to those described in the foregoing clauses (a) through
(d) customarily utilized in countries in which such Foreign Subsidiary operates
for short term cash management purposes.

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Agent, Lender, Former
Lender or any Affiliate of an Agent, Lender or Former Lender:  (a) ACH
transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
or debit cards, and (e) merchant services not constituting a Bank Product.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

7

--------------------------------------------------------------------------------


 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such Person or its subsidiaries, and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan that in each case is not acting in concert with another Person) other
than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of the greater of (x) 35% or more of
the equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right) and (y) a percentage that is
greater than the percentage of the equity securities of Holdings entitled to
vote for members of the board of directors or equivalent governing body of
Holdings that is then beneficially owned by the Permitted Holders; or

 

(b)           Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower; or

 

(c)           a “change of control” or any comparable term under, and as defined
in, the ABL Loan Documents or any other instrument, document or agreement
governing Material Indebtedness shall have occurred, in any case that gives the
holders thereof the right to require Holdings or any of its Subsidiaries to
repurchase, offer to repurchase or immediately repay such Indebtedness.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are InitialTerm B-1 Loans, Term
B-12 Loans, Incremental Term Loans of any series, Extended Term Loans of any
series or Replacement Loans of any series.

 

“Closing Date” means April 6, 2012.

 

8

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means Barclays Bank PLC, Morgan Stanley Senior
Funding, Inc. and Wells Fargo Bank, N.A., each in its capacity as
co-documentation agent under any of the Loan Documents, or any successor
co-documentation agent.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property,” as applicable, referred to in the Collateral Documents and all of the
other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Credit Parties.

 

“Collateral Agent” means JPMCB in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent as provided in
Section 9.01(b).

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Swedish Pledge Agreement, the Intellectual Property Security
Agreement, the Mortgages, the Intercreditor Agreement, each of the Mortgages,
collateral assignments, security agreements, pledge agreements, control
agreements or other similar agreements delivered to the Collateral Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Credit Parties.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or in the applicable Additional
Credit Extension Amendment or opposite the “Commitment” caption or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  Unless the context shall otherwise require, the term
“Commitment” shall include the Incremental Term Loan Commitments, the Additional
Term B Commitment, the Additional Term B-1 Commitment and the Additional Term
B-12 Commitment.

 

“Committed Loan Notice” means a notice of a Borrowing, which, if in writing,
shall be substantially in the form of Exhibit A-l.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D with such modifications thereto as may be mutually agreed by the
Administrative Agent and the Borrower to reflect the amendments to this
Agreement pursuant to Amendment No. 2.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Restricted Subsidiaries for the most
recently completed Measurement Period plus (a) the following to the extent
deducted in calculating Consolidated Net Income for such Measurement Period: 
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) non-cash stock

 

9

--------------------------------------------------------------------------------


 

compensation paid to officers, directors, employees or consultants during such
Measurement Period, (v) all non-cash losses from Dispositions during such
Measurement Period, other than Dispositions of inventory in the ordinary course
of business, (vi) Transaction Expenses, (vii) expenses incurred in connection
with the prepayment, amendment, or refinancing of Indebtedness during such
Measurement Period, (viii) non-cash expenses related to LIFO/LCM reserves and
non-cash rent, (ix) any non-cash purchase accounting adjustments made in
connection with any acquisition permitted by this Agreement, (x) Management Fees
for such Measurement Period, (xi) expenses incurred during such Measurement
Period in connection with closed stores, store closings, and store relocations
in an amount not to exceed $5.0 million in the aggregate in such Measurement
Period, (xii) all transactional costs, expenses and charges payable to
non-Affiliated third parties and made at the time of, and in connection with,
any acquisition (whether or not consummated) in an amount not to exceed $5.0
million in the aggregate during such Measurement Period, (xiii) any expenses or
charges related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or the incurrence or repayment of Indebtedness
(including with respect to Indebtedness, a refinancing thereof, whether or not
successful), in each case permitted to be incurred or made hereunder and any
amendment or modification to the terms of any such transactions, including such
fees, expenses or charges related to the Transaction, (xiv) non-cash losses
(minus any non-cash gains) with respect to Swap Contracts during such
Measurement Period, (xv) extraordinary, unusual or non-recurring expenses,
charges or losses during such period (as determined by the Borrower in good
faith, it being understood that Item 10(e) of Regulation S-K under the
Securities Act shall not constitute a limitation on any such determination), and
(xvi) pre-opening and grand opening expenses in an amount not to exceed $10.0
million in such Measurement Period; and minus (b) (i) to the extent included in
calculating Consolidated Net Income for such Measurement Period, all
non-recurring, non-cash items increasing Consolidated Net Income (excluding any
non-cash items that result in an accrual of a reserve for cash items in any
future period) (in each case of or by Holdings and its Restricted Subsidiaries
for such Measurement Period), and (ii) non-cash gains from Dispositions other
than Dispositions of inventory in the ordinary course of business, provided that
Consolidated EBITDA shall be deemed to be $24,906,050, $7,621,086, $16,544,906
and $21,820,837 for the Fiscal Quarters ended February 26, 2011, May 28, 2011,
August 27, 2011 and November 26, 2011, respectively (without pro forma
adjustments for the acquisition of The Container Store Services, LLC).

 

“Consolidated Interest Charges” means, for any Measurement Period, Consolidated
interest expense (net of interest income) of Holdings and its Restricted
Subsidiaries determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Debt as of such date to (b) Consolidated EBITDA for the most
recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Restricted Subsidiaries on a Consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary non-cash gains and extraordinary
non-cash losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period (provided that this clause (b) shall not, with respect to any
Foreign Subsidiary, exclude income that can only be distributed following the
adoption of the relevant annual accounts or Consolidated annual accounts for
such Foreign Subsidiary’s Fiscal Year), except that Consolidated Net Income
shall be reduced to the extent of any equity held by Holdings or any of its
Restricted Subsidiaries in any net loss of any such Subsidiary for such
Measurement Period, (c) the income (or loss) of any Person during such
Measurement Period and accrued prior to the date it becomes a Subsidiary of
Holdings or its

 

10

--------------------------------------------------------------------------------


 

Restricted Subsidiaries or is merged into or Consolidated with Holdings or a
Restricted Subsidiary or that Person’s assets are acquired by Holdings or any of
its Restricted Subsidiaries, (d) any income (or loss) for such period of any
Person if such Person is not a Restricted Subsidiary of Holdings, except that
Consolidated Net Income shall be increased by the aggregate amount of cash
actually distributed by such Person during such Measurement Period to Holdings
or a Restricted Subsidiary as a dividend or other distribution (and in the case
of a dividend or other distribution to a Restricted Subsidiary which is not a
Loan Party, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso), and (e) the cumulative effect of changes in accounting principles.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Secured Debt as of such date to (b) Consolidated EBITDA for the
most recently completed Measurement Period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Converted Initial Loan” means each Initial Loan held by an Amendment No. 2
Consenting Lender on the Amendment No. 2 Effective Date immediately prior to the
effectiveness of Amendment No. 2 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 2 Effective Date).

 

“Converted Term B Loan” means each Term B Loan held by an Amendment No. 4
Consenting Lender on the Amendment No. 4 Effective Date immediately prior to the
effectiveness of Amendment No. 4.

 

“Converted Term B-1 Loan” means each Term B-1 Loan held by an Amendment No. 5
Consenting Lender on the Amendment No. 5 Effective Date immediately prior to the
effectiveness of Amendment No. 5 indicating that such Lender wishes to convert
its Term B-1 Loans to Term B-2 Loans (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 5 Effective Date).

 

“Credit Party” means, individually, and “Credit Parties” means, collectively,
the following:  (a) the Lenders and their Affiliates, (b) the Agents, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, (c) the Arrangers, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(e) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing and (f) the successors and assigns of each of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented in reasonable detail out-of-pocket expenses incurred by the Agents,
the Arrangers, the Co-Documentation Agents and their respective Affiliates, in
connection with this Agreement and the other Loan Documents,

 

11

--------------------------------------------------------------------------------


 

including without limitation (i) the reasonable and documented in reasonable
detail fees, charges and disbursements of (A) counsel for the Agents and the
Arrangers, provided that the Agents and the Arrangers shall be entitled to be
reimbursed for no more than one counsel and, if reasonably necessary, for one
local counsel in each relevant jurisdiction material to the interest of the
Lenders, in each case, selected by the Agent, absent a conflict of interest
between any of such Persons where the affected Persons inform the Borrower of
such conflict, in which case the affected Persons may engage and be reimbursed
for one additional counsel, (B) outside consultants for the Agents,
(C) appraisers, and (D) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations and (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, or (D) any workout, restructuring or negotiations in respect of any
Obligations and (b) all reasonable and documented in reasonable detail
out-of-pocket expenses incurred by the Credit Parties who are not the Agents,
the Arrangers, the Co-Documentation Agents or any Affiliate of any of them,
after the occurrence and during the continuance of an Event of Default, provided
that such Credit Parties shall be entitled to reimbursement for no more than one
counsel representing all such Credit Parties (absent a conflict of interest
between the Credit Parties, where the affected Credit Parties inform the
Borrower of such conflict, in which case the Credit Parties may engage and be
reimbursed for one additional counsel).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning specified in Section 2.03(b)(v).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a LIBO Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute, or (c) has (i) become the subject of a bankruptcy or
insolvency proceeding or (ii) become the subject of a Bail-In Action.

 

“Discharge of ABL Obligations” has the meaning specified in the Intercreditor
Agreement.

 

“Discounted Prepayment Option Notice” has the meaning provided in
Section 2.03(d)(ii).

 

12

--------------------------------------------------------------------------------


 

“Discounted Voluntary Prepayment” has the meaning provided in
Section 2.03(d)(i).

 

“Discounted Voluntary Prepayment Notice” has the meaning provided in
Section 2.03(d)(v).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease, or other
disposition (including any sale and leaseback transaction) of any property
(including, without limitation, any Equity Interests or Disqualified Equity
Interests of any other Person held by a specified Person) by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, in each case, resulting in consideration to such Person
(including assumption of liabilities) for any such transaction or series of
related transactions in excess of $1.0 million.

 

“Disqualified Equity Interests” means any Equity Interests of any Person that,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, in each case prior to the six month
anniversary of the Maturity Date, (b) requires the payment of any cash dividend
or any other scheduled payment constituting a return of capital, in each case
prior to the six month anniversary of the Maturity Date, or (c) is convertible
into or exchangeable for debt securities or for any Equity Interest referred to
in clause (a) above, in each case at any time prior to the six month anniversary
of the Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250.0 million; (c) an Approved Fund; (d) any Person to
whom a Credit Party assigns its rights and obligations under this Agreement as
part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of term loan credit facilities
and (e) any other Person (other than a natural person) approved by (i) the
Administrative Agent and (ii) unless an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries (other than a
Sponsor Affiliated Lender).

 

13

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, common law, judgments, orders,
decrees, permits, concessions, grants, franchises or licenses, relating to
pollution or the protection of the environment or the Release or threat of
Release of any hazardous substances, materials or wastes (including Hazardous
Materials) into the environment or human health (to the extent related to
exposure to Hazardous Materials), or generation, storage, treatment, transport
or handling of any Hazardous Materials.

 

“Environmental Liability” means any liability, whether pending or threatened
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Investors” means Holdings, the Sponsor and the Management Stockholders.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any entity under common control with which Holdings or
the Borrower would be treated as a single employer within the meaning of
Section 414 of the Code or Section 4001(14) of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings, the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) with respect to any Pension Plan, a failure to satisfy the minimum
funding standard under Sections 412 and 430 of the Code or Sections 302 and 303
of ERISA, whether or not waived; (d) a determination that any Pension Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code); (e) a complete or partial withdrawal
(within the meanings of Sections 4203 and 4205 of ERISA) by Holdings, the
Borrower or any ERISA Affiliate from a Multiemployer Plan or receipt by Holdings
or the Borrower of notice from any Multiemployer Plan that it is insolvent or in
reorganization (within the meanings of Sections 4241 and 4245 of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (f) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or

 

14

--------------------------------------------------------------------------------


 

the commencement of proceedings by the PBGC to terminate under Section 4042 of
ERISA a Pension Plan or Multiemployer Plan; (g) the appointment of a trustee to
administer under Section 4042 of ERISA any Pension Plan or Multiemployer Plan;
or (h) with respect to any Pension Plan the imposition of a lien or the posting
of a bond or other security pursuant to Section 436(f) of the Code or
Section 206(g)(5) of ERISA.

 

“Event of Default” has the meaning specified in Section 8.01.  An “Event of
Default” shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 11.01.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Excess Cash Flow” means, for any Fiscal Year of Holdings, the sum (without
duplication) of:

 

(a)                                 the Consolidated Net Income (or loss) of
Holdings and its Restricted Subsidiaries for such Fiscal Year, adjusted (i) to
exclude any gains or losses attributable to any events as a result of which a
mandatory prepayment (other than from Excess Cash Flow) of the Facility is
required and (ii) to subtract the amount, if any, by which taxes paid or
required to be paid in cash with respect to such Fiscal Year exceeds the amount
of taxes deducted in calculating Consolidated Net Income and to add the amount,
if any, by which taxes paid or required to be paid with respect to such Fiscal
Year in cash are less than the amount deducted in calculating Consolidated Net
Income; plus

 

(b)                                 depreciation, amortization and other
non-cash charges or losses deducted in determining such Consolidated Net Income
(or loss) for such Fiscal Year; plus

 

(c)                                  the amount, if any, by which Net Working
Capital decreased during such Fiscal Year (except as a result of the
reclassification of items from short-term to long-term or vice-versa); minus

 

(d)                                 the amount, if any, by which Net Working
Capital increased during such Fiscal Year (except as a result of the
reclassification of items from short-term to long-term or vice-versa); minus

 

(e)                                  cash expenditures of Holdings and its
Restricted Subsidiaries for and incurred in connection with Permitted
Acquisitions or Investments pursuant to Section 7.03(l) during such Fiscal Year
(except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated Net Income (or loss) for such Fiscal Year);
minus

 

(f)                                   permanent repayments of Indebtedness
(including any premium, make-whole or other penalty associated therewith) other
than, solely for the purposes of Section 2.03(b), Indebtedness hereunder, made
in cash by the Restricted Subsidiaries during such Fiscal Year and permitted
hereunder, but, only to the extent that the Indebtedness so prepaid by its terms
cannot be reborrowed or redrawn and such prepayments do not occur in connection
with a refinancing of all or any portion of such Indebtedness; minus

 

(g)                                  cash payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries (other than Indebtedness) to the
extent such payments are not expensed during such period; minus

 

15

--------------------------------------------------------------------------------


 

(h)                                 the amount expended in respect of voluntary
prepayments of Loans made pursuant to Section 2.03(d) (other than in connection
with a refinancing); minus

 

(i)                                     Restricted Payments made in cash by the
Borrower during such Fiscal Year pursuant to Section 7.06(c) or (d); minus

 

(j)                                    Capital Expenditures actually made in
cash by Holdings and its Restricted Subsidiaries in such Fiscal Year (except to
the extent financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated Net Income (or loss) for such Fiscal Year); minus

 

(k)                                 any non-cash gains included in determining
such Consolidated Net Income (or loss) for such Fiscal Year.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such Loan Party’s obligations under the last
paragraph of Section 10.01 become effective with respect to such related Swap
Obligation.

 

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), franchise taxes imposed on it (in lieu of net income
taxes) and branch profits taxes (or similar taxes) imposed by a jurisdiction (or
any political subdivision thereof) as a result of such recipient being organized
or resident in, maintaining a Lending Office in, or doing business in such
jurisdiction, (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any U.S. federal
withholding tax to the extent imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01; (c) taxes attributable to a
Lender’s failure to comply with Section 3.01(e) or (f) and (d) any tax imposed
as a result of such recipient’s failure to establish a complete exemption under
FATCA.

 

“Existing ABL Facility” means the credit agreement governing the $75.0 million
senior secured revolving facility dated as of August 16, 2007, among the
Borrower, the guarantors party thereto, the lenders party thereto and JPMorgan
as administrative agent and collateral agent, as amended or modified from time
to time.

 

“Existing Mezzanine Notes” means the Borrower’s $150.0 million mezzanine notes
issued under the existing Mezzanine Securities Purchase Agreement dated
August 16, 2007, as amended and any exchange notes issued in replacement
therefor.

 

“Existing Term Loan Class” has the meaning set forth in Section 2.13(a).

 

“Existing Term Loan Facility” means the credit agreement governing the $125.0
million senior secured term loan facility dated as of August 16, 2007, among the
Borrower, the guarantors party

 

16

--------------------------------------------------------------------------------


 

thereto, the lenders party thereto and JPMorgan as administrative agent and
collateral agent, as amended or modified from time to time.

 

“Extended Term Loans” has the meaning set forth in Section 2.13(a).

 

“Extending Term Lender” has the meaning set forth in Section 2.13(c).

 

“Extension Election” has the meaning set forth in Section 2.13(c).

 

“Extension Request” has the meaning provided in Section 2.13(a).

 

“Extraordinary Receipt” means any cash received by or paid to any Person in
respect of proceeds of insurance (other than (i) proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and (ii) in respect of any leased property (or assets located on
such leased property) to the extent that such proceeds are required to be paid
to the landlord of such Person pursuant to the terms of the Lease for such
leased property) and condemnation awards (and payments in lieu thereof), in each
case, to the extent the amount of cash received by or paid to such person is at
least $1.0 million.

 

“Facility” means the Commitments and Loans under this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively comparable and not
materially more onerous to comply with, and, in each case, any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(i) of the Code and any
intergovernmental agreements (together with any law implementing such
agreements).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

 

“First Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien to which such Collateral is subject (subject to (i) in the case of
Mortgages, Permitted Encumbrances, and (ii) otherwise, Permitted Liens).

 

“Fiscal Month” means any fiscal month of any Fiscal Year; provided that for the
avoidance of doubt, the Transition Period shall be considered a Fiscal Month.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means (i) any period of twelve consecutive Fiscal Months ending on
the Saturday closest to February 28 in each calendar year (except for 53-week
years) and on or prior to February 27, 2016 and (ii) any period of twelve
consecutive Fiscal Months ending on the Saturday closest to March 31 in each
calendar year (except for 53-week years) after April 2, 2016; provided that,
other than for purposes of Section 6.01 and Section 6.02, the Fiscal Year ended
April 1, 2017 shall include the Transition Period.

 

17

--------------------------------------------------------------------------------


 

“Flood Documentation” means, with respect to each Mortgaged Property located in
the United States or any territory thereof, (i) a completed “life-of-loan”
Federal Emergency Management Agency standard flood hazard determination
(together with a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the Borrower and the applicable Loan Party
relating thereto) and (ii) a copy of, or a certificate as to coverage under, and
a declaration page relating to, the insurance policies required by Section 6.07
hereof and the applicable provisions of the Collateral Documents, each of which
shall (A) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (B) name the
Collateral Agent, on behalf of the Credit Parties, as additional insured and
loss payee/mortgagee and (C) identify the address of each property located in a
Special Flood Hazard Area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (iv) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender” means any Lender that is not, for U.S. federal income tax
purposes, (i) an individual who is a citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or
partnership created or organized in or under the laws of the United States, or
any political subdivision thereof, (iii) an estate whose income is subject to
U.S. federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust and one or more United States persons have the
authority to control all substantial decisions of such trust.  In addition,
solely for purposes of clause (b) of the definition of “Excluded Taxes,” a
Foreign Lender shall include a partnership or other entity treated as a
partnership created or organized in or under the laws of the United States, or
any political subdivision thereof, but only to the extent the partners of such
partnership (including indirect partners if the direct partners are partnerships
or other entities treated as partnerships for U.S. federal income tax purposes
created or organized in or under the laws of the United States, or any political
subdivision thereof) are treated as Foreign Lenders under the preceding
sentence.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Holdings, the
Borrower or any Subsidiary with respect to employees employed by Holdings, the
Borrower or any Subsidiary outside the United States that is not subject to the
laws of the United States.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Former Lender” means any Person that was a Lender but that has assigned all of
its Loans and Commitments, and no longer holds any Loans and Commitments and, at
the time of such assignment, was, or an Affiliate of such Lender was, a
counterparty under any agreement with respect to Bank Products or Cash
Management Services with any Loan Party, which agreements relating to Bank
Products or Cash Management Services have not expired, been paid out or
otherwise terminated or renewed.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

18

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provisions (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to, with respect to clause
(a) above, the stated or determinable amount of the related primary obligation,
or portion thereof, in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith or, with respect to
clause (b) above, the fair market value of the property subject to (or
contemplated to be subject to) such Lien as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guarantors” means, collectively, Holdings, the Subsidiary Guarantors listed on
Schedule 6.12 and each other Restricted Subsidiary of Holdings that is required
to sign a counterpart to this Agreement pursuant to Section 6.12(a)(i).

 

“Guaranty” means the guaranty contained in Article X hereof made by the
Guarantors in favor of the Credit Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or defined as hazardous or toxic
(or words of similar import) pursuant to any Environmental Law.

 

19

--------------------------------------------------------------------------------


 

“Holdings” means The Container Store Group, Inc., a Delaware corporation.

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

 

“Impacted Interest Period” means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

 

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Amount” means, at any time, the excess, if any, of (athe
greater of (a) the sum of (i) $50.0 million over (b) the aggregate amount of all
Incremental Term Loan Commitments (other than in respect of Refinancing Term
Loans) established prior to such time pursuant to Section 2.12.plus (ii) all
voluntary prepayments of the existing Term B-2 Facility other than with the
proceeds of long term Indebtedness and (b) any amount so long as, in the case of
this clause (b), on a Pro Forma Basis (but excluding the cash proceeds of any
Incremental Term Loans being incurred for purposes of the calculation of the
amount of Secured Debt), the Consolidated Secured Leverage Ratio does not exceed
2.50 to 1.00.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.12, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” means Loans made by one or more Lenders to the Borrower
pursuant to Section 2.01(b).  Incremental Term Loans may be made in the form of
additional Term Loans or, to the extent permitted by Section 2.12 and provided
for in the relevant Additional Credit Extension Amendment, Other Term Loans.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial letters of credit), bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;

 

(c)           net obligations of such Person under Swap Contracts;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business which are being disputed in good faith by appropriate
proceedings or which are not past due for more than 120 days after the date on
which such trade account was created, any bona fide earn-out obligation or

 

20

--------------------------------------------------------------------------------


 

purchase price adjustment until such obligation is not paid after becoming due
and payable and accounts for payroll and other liabilities in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capital Lease
Obligations and Synthetic Lease Obligations of such Person and all Synthetic
Debt of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of outstanding Indebtedness as of any date shall be
the principal amount or accreted value thereof at such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Initial Loans” means the term loans made by the Lenders on the Amendment No. 1
Effective Date to the Borrower.

 

“Information” has the meaning specified in Section 11.07.

 

“Information Memorandum” means the Confidential Offering Memorandum dated March
2012 used by the Arrangers in connection with the syndication of the
Commitments.

 

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans,
indicia of origin, and other source and/or business identifiers, and all
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights and copyright applications; unpatented
inventions (whether or not patentable); patents and patent applications; license
agreements related to any of the foregoing; all other intellectual property; and
all common law and other rights throughout the world in and to all of the
foregoing.

 

21

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form of Exhibit C.

 

“Interest Payment Date” means (a) as to any LIBO Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date or the Incremental
Term Loan Maturity Date, as applicable; provided, however, that if any Interest
Period for a LIBO Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the first Business Day
after the end of each calendar quarter and the Maturity Date or the Incremental
Term Loan Maturity Date, as applicable; provided, further, that the Amendment
No. 2 Effective Date shall constitute an Interest Payment Date with respect to
accrued and unpaid interest up to but excluding the Amendment No. 2 Effective
Date for the Initial Loans (including the Converted Initial Loans); provided,
further, that the Amendment No. 4 Effective Date shall constitute an Interest
Payment Date with respect to accrued and unpaid interest up to but excluding the
Amendment No. 4 Effective Date for the Term B Loans prepaid or refinanced on
such date (including the Converted Term B Loans); provided, further, that the
Amendment No. 5 Effective Date shall constitute an Interest Payment Date with
respect to accrued and unpaid interest up to but excluding the Amendment No. 5
Effective Date for the Term B-1 Loans prepaid or refinanced on such date
(including the Converted Term B-1 Loans).

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and, except as contemplated by Section 2.01, ending on the date one,
two, three or six months thereafter (or such other period as agreed by the
Borrower and all applicable Lenders), as selected by the Borrower in its
Committed Loan Notice or Conversion/Continuation Notice, as the case may be;
provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)           no Interest Period longer than one month may be selected prior to
the date that is the 30th day following the Closing Date; and

 

(d)           no Interest Period shall extend beyond the Maturity Date.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rates)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London Time, two Business Days
prior to the commencement of such Interest Period. When determining the rate for
a period which is less than the shortest period for which the LIBOR Screen Rate
is available, the LIBOR Screen Rate for purposes of paragraph (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means, in
relation to Dollars, the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

22

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the assets of another Person or of the assets of
another Person that constitute a discrete business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (measured at the time made), without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, laws (including common law), treaties, rules, guidelines, regulations,
judgments, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender”.

 

“Lender Participation Notice” has the meaning provided in Section 2.03(d)(iii).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBO Rate” means, for any applicable Interest Period, the LIBOR Screen Rate as
of approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period for Dollar deposits for such Interest
Period; provided, that, if a LIBOR Screen Rate shall not be available at the
applicable time for the applicable Interest Period, then the LIBO Rate for such
currency and Interest Period shall be the Interpolated Rate; provided, further
that in no event shall the LIBO Rate for any Interest Period be less than 1.00%
per annum.

 

“LIBO Rate Loan” means a Loan that bears interest at a rate based on the LIBO
Rate.

 

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

23

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, preference, or priority in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Estate, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or going out of business
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents and (d) each Additional Credit Extension Amendment.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Loans” means the Initial Loans, Term B Loans, Term B-1 Loans, Term B-2 Loans,
Incremental Term Loans, Extended Term Loans and Replacement Loans.

 

“Management Agreement” means the Amended and Restated Management Services
Agreement dated as of September 1, 2011 between Leonard Green & Partners, L.P.
(or any Affiliate of Leonard Green & Partners, L.P. to which such agreement has
been assigned) and the Borrower as in effect as of the Closing Date or as
amended in any manner not materially adverse to the Lenders.

 

“Management Fees” means all fees and expense reimbursements payable to Leonard
Green & Partners, L.P. or any of its controlled Affiliates pursuant to the
Management Agreement.

 

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof on the Closing Date.

 

“Material Adverse Effect” means (a) any change, circumstance, event or effect
that would be materially adverse to the assets, liabilities, business, financial
condition or results of operations of Holdings and its Restricted Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent, the Collateral Agent or any Lender under any Loan
Document, or of the ability of any of Holdings, the Borrower or any Material
Subsidiary to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any of Holdings, the Borrower or any Material
Subsidiary of any Loan Document to which it is a party.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
of the Holdings or any of its Restricted Subsidiaries in an aggregate principal
amount exceeding $10.0 million for all such Persons.  For purposes of
determining the amount of Material Indebtedness at any time, the amount of the
obligations in respect of any Swap Contract at such time shall be calculated at
the Swap Termination Value thereof.

 

“Material Subsidiary” means, at any date of determination, any Restricted
Subsidiary or group of Restricted Subsidiaries (a) whose total assets at the
last day of the most recently ended Measurement Period were equal to or greater
than 5% of the Consolidated total assets of Holdings and its

 

24

--------------------------------------------------------------------------------


 

Consolidated Subsidiaries at such date, or (b) whose gross revenues for such
Measurement Period were equal to or greater than 5% of the Consolidated gross
revenues of Holdings and its Consolidated Subsidiaries for such period, in each
case determined in accordance with GAAP.

 

“Maturity Date” means with respect to the Term B-12 Loans, August 18,
2021.September 14, 2023.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of Holdings and its Restricted
Subsidiaries for which financial statements pursuant to Section 6.01(a) or (b)
have been, or were required to have been, delivered for the applicable fiscal
period (or, in the case of any calculation made prior to the first such
delivery, the four Fiscal Quarter period ended November 16, 2011); provided
that, with respect to the Fiscal Quarters ending July 2, 2016, October 1, 2016,
December 31, 2016 and April 1, 2017, the Measurement Periods will be the twelve
consecutive Fiscal Months (i) beginning on July 5, 2015 and ending on July 2,
2016, (ii) beginning on October 4, 2015 and ending on October 1, 2016, (iii)
beginning on January 3, 2016 and ending on December 31, 2016 and (iv) beginning
on April 3, 2016 and ending on April 1, 2017, respectively.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means any deed of trust, trust deed, deed to secure debt, mortgage or
other similar instrument, as applicable, creating a real property Lien on and
security interest in Real Estate in favor of Collateral Agent on behalf of the
Credit Parties, in each case in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

“Mortgage Policy” has the meaning specified in Section 6.12(b).

 

“Mortgaged Property” means each parcel of Real Estate owned in fee by any Loan
Party, if any, which shall be subject to a Mortgage pursuant to Section 6.12.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which Holdings, the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions on behalf of
participants who are or were employed by any of them.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition by Borrower or any of its
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of Holdings or any of its Restricted Subsidiaries, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness (plus any premium or other required payment on account thereof)
that is secured by a Lien having priority over the Lien of the Collateral Agent
(if any) on the applicable asset and that is required to be repaid in connection
with such transaction (other than Indebtedness under the Loan Documents, but
including, the payment of the proceeds from any ABL Priority Collateral in
reduction of the Indebtedness under the ABL Facility) plus, in the case of any
Disposition by a Foreign Subsidiary or an Extraordinary Receipt received by a
Foreign Subsidiary, the principal amount of Indebtedness (if any) of such
Foreign Subsidiary or other Foreign Subsidiaries proposed to be

 

25

--------------------------------------------------------------------------------


 

repaid with such Net Cash Proceeds and (B) the reasonable out-of-pocket expenses
incurred by Borrower or such Restricted Subsidiary in connection with such
transaction; and

 

(b)           with respect to the incurrence or issuance of any Refinancing
Indebtedness or Indebtedness not permitted to be incurred or issued pursuant to
Section 7.02 by Borrower or any Restricted Subsidiary, the excess, if any, of
(i) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuances over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.

 

“Net Working Capital” means, at any date, (a) the Consolidated current assets of
Holdings and its Restricted Subsidiaries as of such date (excluding cash and
current assets in respect of income taxes) minus (b) the Consolidated current
liabilities of Holdings and its Restricted Subsidiaries as of such date
(excluding current liabilities in respect of Indebtedness and deferred income
taxes).  Net Working Capital at any date may be a positive or negative number. 
Net Working Capital increases when it becomes more positive or less negative and
decreases when it becomes less positive or more negative.

 

“Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

 

“NPL” means the National Priorities List under CERCLA.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means (a) all debts (including principal, interest, fees, costs,
and expenses), liabilities, obligations, covenants, indemnities, and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan (including any Other Term Loan), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) any Other Liabilities, excluding, with respect to any
Guarantor that is not a Qualified ECP Guarantor, Excluded Swap Obligations of
such Guarantor.

 

“Offered Loans” has the meaning provided in Section 2.03(d)(iii).

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, limited partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental

 

26

--------------------------------------------------------------------------------


 

Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Liabilities” means amounts due on account of or arising from (a) any Cash
Management Services furnished to any of the Loan Parties and (b) any transaction
which arises out of any Bank Product entered into with any of the Loan Parties,
as each may be amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (including any
interest, additions to tax or penalties applicable thereto) arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Other Term Loans” has the meaning specified in Section 2.12(a).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan,” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Title IV of ERISA and is sponsored or
maintained by Holdings, the Borrower or any ERISA Affiliate or to which
Holdings, the Borrower or any ERISA Affiliate contributes or has an obligation
to contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years on behalf of participants who are or were
employed by any of them.

 

“Perfection Certificate” means a certificate in the form of Exhibit H-1 or any
other form approved by the Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

 

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit H-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” has the meaning assigned to such term in Section
7.03(h).

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Holdco Debt” means Indebtedness of Holdings that (A) is not subject
to any Guarantee by the Borrower or any other Restricted Subsidiary, (B) will
not mature prior to the date that is 180 days after the Maturity Date, (C) has
no scheduled amortization or mandatory redemption of principal

 

27

--------------------------------------------------------------------------------


 

(excluding customary offers to purchase under certain circumstances, such as a
“change in control”) prior to the date that is 180 days after the Maturity Date,
(D) does not require or permit payments in cash of interest or other amounts in
the nature of interest prior to the date that is 180 days after the Maturity
Date, (E) is subordinated to the Obligations on terms reasonably acceptable to
the Administrative Agent, (F) is unsecured, (G) is not convertible into or
exchangeable for any Indebtedness or Equity Interests other than Equity
Interests in Holdings (other than Disqualified Equity Interests) on market
terms, (H) has covenants, defaults and remedies provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior credit
facilities, and (I) the net proceeds from which are contributed by Holdings to
the Borrower or any of the Restricted Subsidiaries for its general corporate
purposes (including, without limitation, for the payment of the purchase price
for acquisitions permitted under Section 7.03(h)).

 

“Permitted Indebtedness” has the meaning specified in Section 7.02.

 

“Permitted Lien” has the meaning specified in Section 7.01.

 

“Permitted Protest” means the protest by the Borrower or any Restricted
Subsidiary of any Lien (other than any such Lien that secures the Obligations),
taxes, or rental payment, provided that (a) a reserve with respect to such
obligation is established on the books and records of the applicable Person in
such amount (if any) to the extent required under GAAP, (b) any such protest is
prosecuted diligently by the Borrower or such Restricted Subsidiary, as the case
may be, in good faith, by appropriate proceedings, (c) such protest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, and (d) the failure to make payment during the
pendency of such protest, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

 

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person (or any successor of such Person) by such Person or its
successor; provided that (a) the principal or committed amount (or accreted
value, if applicable) thereof does not exceed the sum of (i) the outstanding
principal or committed amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended plus (ii)
prepayment premiums and other reasonable amounts paid, and fees (including
original issue discount and upfront fees) and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension,
(b) other than with regard to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 7.03(f) or Section 7.03(h) such
modification, refinancing, refunding, renewal or extension has (i) a final
maturity date equal to or later than the final maturity date of the Indebtedness
being modified, refinanced, refunded, renewed or extended and (ii) a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) if the Indebtedness being modified, refinanced, refunded, renewed
or extended is Subordinated Indebtedness, such modification, refinancing,
refunding, renewal or extension (i) is subordinated in right of payment to the
Obligations on terms at least as favorable, taken as a whole, to the Lenders as
those contained in the documentation governing the Subordinated Indebtedness
being modified, refinanced, refunded, renewed or extended, (ii) does not require
payments of cash interest prior to the date that is six months following the
maturity date of the Indebtedness being refinanced in amounts greater than was
required by the Indebtedness being refinanced, and (iii) contains covenants and
events of default that are not more restrictive taken as a whole than the
covenants and events of default contained in the documentation governing the
Indebtedness being refinanced (as determined in good faith by the Borrower), and
(d) no property of any Loan Party or Restricted Subsidiary shall constitute
collateral security for the Indebtedness so modified, refinanced, refunded,
renewed, or extended other than any Permitted Liens.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

28

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by Holdings, the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement dated April 6, 2012, among the
Loan Parties and the Collateral Agent, together with each other pledge agreement
and pledge agreement supplement delivered pursuant to Section 6.12(a)(iii), as
amended.

 

“Pledged Debt” means any debt instrument constituting Collateral under any of
the Collateral Documents.

 

“Pledged Equity” means any certificated equity security constituting Collateral
under any of the Collateral Documents.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; eachlast quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation hereunder, the determination or calculation of such test, covenant
or ratio (including in connection with Specified Transactions) in accordance
with Section 1.08.

 

“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.03(d)(ii).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Public Offering” means a public offering of the Equity Interests of Holdings
pursuant to an effective registration statement under the Securities Act.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “ECP”
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “ECP” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

29

--------------------------------------------------------------------------------


 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Equity Issuance” means any sale or issuance (other than to the
Borrower or a Subsidiary) of any Qualified Equity Interests of the Borrower.

 

“Qualifying Lenders” has the meaning provided in Section 2.03(d)(iv).

 

“Qualifying Loans” has the meaning provided in Section 2.03(d)(iv).

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party.

 

“Refinanced Loans” has the meaning provided in Section 11.01.

 

“Refinancing Debt Securities” means any Indebtedness consisting of one or more
series of senior or junior unsecured notes or senior secured notes (“debt
securities”) incurred or Guaranteed by Loan Parties following the Closing Date
that are designated by the Borrower in a certificate of a Responsible Officer
delivered to the Administrative Agent as “Refinancing Debt Securities”; provided
that (i) such debt securities are pari passu or junior in right of payment with
any remaining portion of the Facility and pari passu, junior or unsecured with
respect to security with any remaining portion of the Facility, (ii) such debt
securities do not mature prior to the maturity date of, or have a shorter
weighted average life than, the Loans being refinanced, (iii) the other terms
and conditions relating to such debt securities (excluding pricing and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole as determined by the Borrower in its reasonable judgment) are no more
favorable to the lenders providing such Refinancing Debt Securities than those
applicable to the Loans being refinanced (except for covenants or other
provisions applicable only to periods after the latest final maturity date of
the Loans existing at the time of such refinancing) and (iv) the aggregate
principal amount of any Refinancing Debt Securities does not exceed the
aggregate amount of debt being refinanced therewith, plus interest, fees and
expenses or to the extent otherwise permitted under this Agreement.

 

“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.

 

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence; provided that (i) such Refinancing Term
Loans do not mature prior to the maturity date of, or have a shorter weighted
average life than, the Loans being refinanced, (ii) the other terms and
conditions relating to such Refinancing Term Loans (excluding pricing and
optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole as determined by the Borrower in its reasonable judgment) are
no more favorable to the lenders providing such Refinancing Term Loans than
those applicable to the Loans being refinanced (except for covenants or other
provisions applicable only to periods after the latest final maturity date of
the Loans existing at the time of such refinancing) and (iii) the aggregate
principal amount of any Refinancing Term Loans does not exceed the aggregate
amount of debt being refinanced therewith, plus interest, fees and expenses or
to the extent otherwise permitted under this Agreement.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings and its Subsidiaries as prescribed by
the Securities Laws.

 

30

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, or migrating of any Hazardous Material into or through
the environment.

 

“Replacement Loans” has the meaning provided in Section 11.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived by
regulation.

 

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B-12 Loans with the incurrence by
the Borrower or any Subsidiary of any debt financing having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the LIBO Rate) that is less than the effective interest cost
or weighted average yield (as determined by the Administrative Agent on the same
basis) of such Term B-12 Loans, including, without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, such Term B-12 Loans or the incurrence of any
Refinancing Indebtedness.

 

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Total Outstandings; provided that the portion
of the Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive or senior vice president, treasurer, assistant
treasurer or controller of a Loan Party or any of the other officers designated
in writing to the Administrative Agent by an existing Responsible Officer of a
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by Borrower or any of its Restricted Subsidiaries
with respect to any Equity Interest of Holdings or any of its Restricted
Subsidiaries, or any payment by Borrower or any of its Restricted Subsidiaries
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to Borrower’s or any of its Restricted
Subsidiaries’ direct or indirect stockholders, partners or members (or the
equivalent of any thereof).  For the avoidance of doubt, payments made pursuant
to the Management Agreement shall not be considered Restricted Payments.

 

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.  In all events, the Borrower shall be deemed a
Restricted Subsidiary of Holdings.  A Restricted

 

31

--------------------------------------------------------------------------------


 

Subsidiary of Holdings that is also a Subsidiary of the Borrower shall also be
deemed to be a Restricted Subsidiary of the Borrower.

 

“Restriction” has the meaning specified in Section 2.03(c).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGrawHill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is second in
priority only to the Liens created under the ABL Loan Documents (subject to (i)
in the case of Mortgages, Permitted Encumbrances) and (ii) otherwise, Permitted
Liens).

 

“Secured Debt” means, on any date, Total Debt on such date after subtracting
therefrom the principal amount of Indebtedness of the Borrower or any of its
Restricted Subsidiaries otherwise included in clause (i) of the definition
thereof that is not secured by any Lien on any assets of the Borrower or any
Restricted Subsidiary.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002 (in each case, as amended), and the applicable
accounting and auditing principles, rules, standards and practices promulgated,
approved or incorporated by the SEC or the PCAOB.

 

“Security Agreement” means the Security Agreement dated April 6, 2012, among the
Loan Parties and the Collateral Agent, together with each other security
agreement and security agreement supplement delivered pursuant to Section
6.12(a)(iii), as amended.

 

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Loans, all such Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

32

--------------------------------------------------------------------------------


 

“Special Distribution” means payments in an aggregate amount not to exceed
$90,000,000 on or after the Amendment No. 1 Effective Date in respect of: (i)
the payment by the Borrower to Holdings, the proceeds of which will be used to
redeem a portion of the Equity Interests of Holdings and/or to pay cash
dividends or distributions to the holders of the Equity Interests of Holdings
and/or (ii)  special bonuses, dividend equivalents or other payments payable to
officers, employees, consultants and directors who hold options or similar
Equity Interests in Holdings.

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or a Store or any Disposition of a
business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, any incurrence or repayment of Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), any Restricted Payment or Incremental
Term Loan and any other transaction that by the terms of this Agreement requires
such test to be calculated on a “Pro Forma Basis.”  Notwithstanding anything
herein to the contrary, in no event shall the acquisition of The Container Store
Services, LLC be deemed to be a Specified Transaction.

 

“Sponsor” means Leonard Green & Partners, L.P.

 

“Sponsor Affiliate” means Sponsor or any Affiliate thereof (other than a
portfolio company of Sponsor or a natural person).

 

“Sponsor Affiliated Lender” means any Lender (other than Holdings, the Borrower
or any of their respective Subsidiaries) that is a Sponsor Affiliate or that is
managed or advised by a Sponsor Affiliate.

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

 

“Subordinated Indebtedness” means all Indebtedness of a Loan Party that is
subordinate in right of payment to any or all of the Obligations pursuant to
subordination provisions reasonably acceptable to the Administrative Agent and
which provide, without limitation, (a) for a maturity after the Maturity Date,
(b) that such Indebtedness is unsecured, (c) that no principal payments shall be
required to be made until after the Maturity Date, and (d) that interest shall
accrue and be payable in cash at a market rate of interest, subject to the right
of the Administrative Agent to impose a payment blockage period upon the
occurrence and during the continuance of any Event of Default.  In no event
shall Disqualified Equity Interests be deemed Subordinated Indebtedness.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

 

“Subsidiary Guarantors” means collectively, all Restricted Subsidiaries of the
Borrower other than (i) any CFC, (ii) any Subsidiary owned directly or
indirectly by a CFC or (iii) any Domestic

 

33

--------------------------------------------------------------------------------


 

Subsidiary if substantially all of the assets of such Domestic Subsidiary
consist of Equity Interests in one or more Foreign Subsidiaries that are CFCs.

 

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that with
respect to any of the Mortgaged Properties described on Schedule 5.07(c) where
no new construction has occurred since the most recent survey and no new
encumbrances have been created since the date of such survey, a survey affidavit
of no change shall satisfy the provisions of this clause (ii), (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agent)
to the Administrative Agent, the Collateral Agent and the Title Company, (iv)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey, and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by Section 6.12, or (b) otherwise acceptable to the Collateral Agent.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swedish Credit Facility” means the Revolving Credit and Term Loan Facility
Agreement, dated April 27, 2009, between Elfa International AB and Swedbank AB,
including any related notes, guarantees and collateral documents executed in
connection therewith, and in each case as amended, restated, modified,
refinanced, renewed, refunded, restructured or replaced in any manner.

 

34

--------------------------------------------------------------------------------


 

“Swedish Pledge Agreement” means the Share Pledge Agreement, dated April 6,
2012, between the Borrower as pledgor and the Collateral Agent.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and the Restricted Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term B Loans” has the meaning specified in Section 2.01(a).  Immediately after
giving effect to Amendment No. 4, there will be no outstanding Term B Loans.

 

“Term B-1 Loans” has the meaning specified in Section 2.01(b).  Immediately
after giving effect to Amendment No. 4, the aggregate amount of outstanding Term
B-1 Loans on the Amendment No. 4 Effective Date is $300,000,000.  Immediately
after giving effect to Amendment No. 5, there will be no outstanding Term B-1
Loans.

 

“Term B-2 Loans” has the meaning specified in Section 2.01(b).  Immediately
after giving effect to Amendment No. 5, the aggregate amount of outstanding Term
B-2 Loans on the Amendment No. 5 Effective Date is $292,500,000.

 

“Term Loans” means Initial Loans, Term B Loans, Term B-1 Loans and any
Incremental Term Loans that are specified in the applicable Additional Credit
Extension Amendment to be an increase in the amount of Term Loans.

 

“Term Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Title Company” means any title insurance company as shall be retained by the
Borrower and reasonably acceptable to the Collateral Agent.

 

“Total Debt” means, at any date of determination (i) the aggregate principal
amount of Indebtedness (other than contingent Indebtedness of the type described
in clause (b) of the definition of “Indebtedness” and obligations under Swap
Contracts permitted by Section 7.02(a)(except to the extent any such Swap
Contract has terminated)) of Holdings and its Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a Consolidated basis in accordance with GAAP
less (ii) the aggregate amount of unrestricted cash and Cash Equivalents of
Holdings and its Restricted Subsidiaries on such date in excess of $5.0 million.

 

“Total Outstandings” means, on any date, the aggregate outstanding amount of all
Loans, after giving effect to any borrowings or repayments of Loans occurring on
such date.

 

35

--------------------------------------------------------------------------------


 

“Transaction” means, collectively, (a) the execution of the ABL Facility and the
lending of Loans thereunder, (b) the entering into the Loan Documents by the
Loan Parties and their applicable Subsidiaries, (c) the termination and
repayment of all Indebtedness under the Borrower’s (i) Existing ABL Facility,
(ii) Existing Mezzanine Notes and (iii) Existing Term Loan Facility and (d) the
payment of the fees and Transaction Expenses.

 

“Transaction Expenses” means fees and expenses incurred in connection with the
closing of this Agreement, the ABL Facility and the use of proceeds thereof.

 

“Transition Period” means the period from and including February 28, 2016 to and
including April 2, 2016.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral or the availability of
any remedy under the Loan Documents is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection, priority or availability of such remedy.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (i) each Subsidiary of Holdings listed on
Schedule 5.11 and designated as an “Unrestricted Subsidiary,” (ii) any
Subsidiary of Holdings designated by the board of directors of Holdings as an
Unrestricted Subsidiary pursuant to Section 6.17 subsequent to the date hereof,
and (iii) any Subsidiary of an Unrestricted Subsidiary.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(iii).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on any Loan determined by the Administrative Agent utilizing (a)
the greater of (i) if applicable, any

 

36

--------------------------------------------------------------------------------


 

“LIBOR floor” applicable to such Loan on such date and (ii) the forward LIBOR
curve (calculated on a quarterly basis) as calculated by the Administrative
Agent in accordance with its customary practice during the period from such date
to the final maturity date of such Indebtedness; (b) the Applicable Margin for
such Loan on such date; and (c) the issue price of such Loan (after giving
effect to any original issue discount or upfront fees paid to the market in
respect of such Indebtedness (converted to interest margin based on an assumed
four year weighted average life) but excluding customary arranger, underwriting,
structuring, syndication or other fees not paid to the lenders providing such
Indebtedness generally).

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any Law,
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such Law, agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  “Knowledge” shall mean the actual knowledge of a Responsible
Officer of the Borrower after reasonable investigation.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

37

--------------------------------------------------------------------------------


 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

 

1.06        Senior Debt.  The Loans and other Obligations are hereby designated
as “Senior Debt” and “Designated Senior Debt” (or other similar terms) for all
purposes of any Subordinated Indebtedness.

 

1.07        Available Amount Transactions.  If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously, i.e., each transaction must be
permitted under the Available Amount as so calculated.

 

1.08        Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, the Consolidated
Leverage Ratio shall be calculated in the manner prescribed by this Section
1.08; provided that, notwithstanding anything to the contrary in clauses (b),
(c) or (d) of this Section 1.08, when calculating the Consolidated Leverage
Ratio for purposes of Section 2.03(b)(i), the events described in this Section
1.08 that occurred subsequent to the end of the applicable Measurement Period
shall not be given pro forma effect.

 

(b)           For purposes of calculating the Consolidated Leverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Measurement
Period or (ii) subsequent to such Measurement Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Measurement
Period.  If since the beginning of any applicable Measurement Period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Measurement Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.08,
then the Consolidated Leverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.08.

 

(c)           Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and may include, for
the avoidance of doubt, the amount of cost savings and synergies projected by
the Borrower in good faith to be realized as a result of specified actions
taken, committed to be taken or expected to be taken (calculated on a pro forma
basis as though such cost savings and synergies had been realized on the first
day of such period and as if such cost savings and synergies were realized
during the entirety of such period) relating to such Specified Transaction, net
of the amount of actual benefits theretofore realized during such period from
such actions; provided that (A) such amounts are reasonably identifiable,
quantifiable and supportable in the good faith judgment of the Borrower, (B)
such actions are taken, committed to be taken or expected to be taken no later
than twelve (12) months after the date of such

 

38

--------------------------------------------------------------------------------


 

Specified Transaction, (C) no amounts shall be added pursuant to this clause (c)
to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period and (D) the aggregate amount of cost
savings and synergies added pursuant to this clause (c) for any such period
after the Closing Date shall not exceed 10% of Consolidated EBITDA for such
Measurement Period (giving pro forma effect to the relevant Specified
Transaction (but not to any cost savings or synergies)).

 

(d)           In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Consolidated Leverage Ratio, as the case may be (in each
case, other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes), (i)
during the applicable Measurement Period or (ii) subsequent to the end of the
applicable Measurement Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Consolidated Leverage
Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Measurement Period.

 

1.09        Interest Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

 

ARTICLE II
THE COMMITMENTS AND BORROWINGS

 

2.01        The Loans.

 

(a)           Subject to the terms and conditions set forth herein, (i) the
Additional Term B Lender agrees to make to the Borrower a loan denominated in
Dollars (together with each Loan converted from a Converted Initial Loan
pursuant to clause (ii) below, a “Term B Loan”) on the Amendment No. 2 Effective
Date equal to the Additional Term B Commitment and (ii) each Converted Initial
Loan of each Amendment No. 2 Consenting Lender shall be converted into a Term B
Loan of such Lender effective as of the Amendment No. 2 Effective Date in a
principal amount equal to the principal amount of such Lender’s Converted
Initial Loan immediately prior to such conversion; provided that the Term B
Loans shall initially consist of LIBO Rate Loans with an Interest Period
commencing on the Amendment No. 2 Effective Date and ending on December 31, 2013
and the LIBO Rate for such Interest Period shall be deemed to be 1.00%.

 

(b)           Subject to the terms and conditions set forth herein, (i) the
Additional Term B-1 Lender agrees to make to the Borrower a loan denominated in
Dollars (together with each Loan converted from a Converted Term B Loan pursuant
to clause (ii) below, a “Term B-1 Loan”) on the Amendment No. 4 Effective Date
equal to the Additional Term B-1 Commitment and (ii) each Converted Term B Loan
of each Amendment No. 4 Consenting Lender shall be converted into a Term B-1
Loan of such Lender effective as of the Amendment No. 4 Effective Date in a
principal amount equal to the principal amount of such Lender’s Converted Term B
Loan immediately prior to such conversion; provided that the Term B-1 Loans
shall initially consist of LIBO Rate Loans with an Interest Period commencing on
the Amendment No. 4 Effective Date and ending on September 29, 2017 and the LIBO
Rate for such Interest Period shall be deemed to be 1.296390%.

 

(c)           Subject to the terms and conditions set forth herein, (i) the
Additional Term B-2 Lender agrees to make to the Borrower a loan denominated in
Dollars (together with each Loan converted from a Converted Term B-1 Loan
pursuant to clause (ii) below, a “Term B-2 Loan”) on the Amendment No.

 

39

--------------------------------------------------------------------------------


 

5 Effective Date equal to the Additional Term B-2 Commitment and (ii) each
Converted Term B-1 Loan of each Amendment No. 5 Consenting Lender shall be
converted into a Term B-2 Loan of such Lender effective as of the Amendment No.
5 Effective Date in a principal amount equal to the principal amount of such
Lender’s Converted Term B-1 Loan immediately prior to such conversion; provided
that the Term B-2 Loans shall initially consist of LIBO Rate Loans with an
Interest Period commencing on the Amendment No. 5 Effective Date and ending on
September 28, 2018 and the LIBO Rate for such Interest Period shall be deemed to
be 2.075880%.

 

(d)           (c) Each Lender having an Incremental Term Loan Commitment
severally agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable Additional
Credit Extension Amendment, to make Incremental Term Loans to the Borrower, in
an aggregate principal amount not to exceed its Incremental Term Loan
Commitment.  Each Incremental Term Borrowing shall consist of Incremental Term
Loans made simultaneously by the applicable Incremental Term Lenders in
accordance with their respective Incremental Term Loan Commitments.

 

(e)           (d) Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed.  Loans may be Base Rate Loans or LIBO Rate Loans as
further provided herein.  The failure of any Lender to make any Loan shall
neither relieve any other Lender of its obligation to fund its Loan in
accordance with the provisions of this Agreement nor increase the obligation of
any such other Lender.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of LIBO Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 2:00 p.m. (i) three Business Days prior to the requested date of the
Borrowing of, conversion to or continuation of LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans and (ii) one Business Day prior
to the requested date of the Borrowing of Base Rate Loans (except that the
notice of the Borrowing of Term B-12 Loans on the Amendment No. 45 Effective
Date may be provided on such shorter notice as may be agreed by the
Administrative Agent).  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice or Conversion/Continuation Notice, as
the case may be, appropriately completed and signed by a Responsible Officer of
the Borrower.  The Borrowing of, conversion to or continuation of LIBO Rate
Loans (other than Term B-12 Loans on the Amendment No. 45 Effective Date) shall
be in a principal amount of $2.0 million or a whole multiple of $1.0 million in
excess thereof.  The Borrowing of or conversion to Base Rate (other than Term
B-12 Loans on the Amendment No. 45 Effective Date) Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) the
requested date of the Borrowing (which shall be a Business Day), (ii) the
principal amount of Loans to be borrowed, (iii) the Class of Loans to which such
notice relates, (iv) the Type of Loans to be borrowed, and (v) if applicable,
the duration of the Interest Period with respect thereto.  Each
Conversion/Notice (whether telephonic or written) shall specify the Class of
Loans to which such notice relates and (i) whether the Borrower is requesting a
conversion of Committed Loans from one Type to the other, or a continuation of
LIBO Rate Loans, (ii) the requested date of the conversion or continuation
(which shall be a Business Day), (iii) the principal amount of Loans to be
converted or continued, (iv) if applicable, the Type of Loans to which existing
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice of a
conversion or continuation in a Conversion/Notice, then the Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with

 

40

--------------------------------------------------------------------------------


 

respect to the applicable LIBO Rate Loans.  If the Borrower requests a Borrowing
of LIBO Rate Loans in any such Committed Loan Notice or a conversion to or
continuation of LIBO Rate Loans in a Conversion/Continuation Notice, but fails
to specify an Interest Period, the Borrower will be deemed to have specified an
Interest Period of one month.  For the avoidance of doubt, the notice of
Borrowing of the Term B-12 Loans on the Amendment No. 45 Effective Date is only
required with respect to the Term B-12 Loans of the Additional Term B-12 Lender
(it being understood that such notice of Borrowing shall specify the conversion
of Term B-1 Loans of Amendment No. 45 Consenting Lenders pursuant to Section
2.01(bc)).

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each applicable Lender of the amount of its share of
such Loan (based on the respective Commitments of the Lenders of the applicable
Class) with respect to the Loans referred to in such Committed Loan Notice, and
if no timely notice of a conversion or continuation in a Conversion/Continuation
Notice is provided by the Borrower, the Administrative Agent shall notify each
such Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  Each applicable Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
conditions set forth in Section 4.01 (or, if such Borrowing is an Incremental
Term Borrowing, the conditions set forth in the applicable Additional Credit
Extension Amendment and Section 2.12), the Administrative Agent shall use
reasonable efforts to make all funds so received available to the Borrower in
like funds by no later than 4:00 p.m. on the day of receipt by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan.  During the existence of an Event of Default, no Loans may be
requested as, converted to or continued as LIBO Rate Loans without the consent
of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in JPMorgan’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
all Loans.

 

2.03        Prepayment.

 

(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent (which notice, if furnished in connection with a refinancing of the
Obligations, may be conditional upon the consummation of such refinancing), at
any time or from time to time voluntarily prepay Loans of any Class in whole or
in part without premium or penalty (except as provided in Section 2.14);
provided, however, that no prepayments of any Extended Term Loans of any series
shall be permitted pursuant to this Section 2.03(a) so long as any Loans of any
Existing Term Loan Class from which such Extended Term Loans were converted
remain outstanding unless such prepayment is accompanied by a pro rata (or
greater proportionate) prepayment of Loans of such Existing Term Loan Class;
provided, further, that (i) such

 

41

--------------------------------------------------------------------------------


 

notice must be received by the Administrative Agent not later than 2:00 p.m. (A)
one Business Day prior to any date of prepayment of LIBO Rate Loans and (B) on
the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO Rate
Loans shall be in a principal amount of $2.0 million or a whole multiple of $1.0
million in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Class and Type(s) of Loans to be prepaid and, if LIBO Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s share of such prepayment (which shall be based on
the respective principal amounts of Loans of the applicable Class held by each
Lender).  If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein except that, subject to Section 3.05, any
such notice in connection with a refinancing of all Loans may be conditioned
upon obtaining the proceeds of a new financing.  Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. 
Optional prepayments of the Loans of any Class shall be applied against the
remaining scheduled installments of principal due in respect of the Loans of
such Class as directed by the Borrower (or, if the Borrower shall fail to
provide such direction, in direct order of maturity against the remaining
scheduled installments due in respect of the Loans and Other Term Loans under
Section 2.05).

 

(b)           Mandatory.

 

(i)            Within five Business Days after financial statements have been
(or were required to have been) delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been (or is required to have been) delivered
pursuant to Section 6.02(a), the Borrower shall prepay an aggregate principal
amount of Loans equal to the excess (if any) of (A) 7550% of Excess Cash Flow
for the Fiscal Year of Holdings (commencing with the Fiscal Year ending February
23, 2013) covered by (or which would have been covered by) such financial
statements over (B) the aggregate principal amount of Loans prepaid or repaid
pursuant to Section 2.03(a) or Section 2.05(a) during the Fiscal Year of
Holdings covered by (or which would have been covered by) such financial
statements or in the subsequent Fiscal Year prior to the date of any required
payment pursuant to this Section 2.03(b)(i), except (x) with respect to any
prepayments or repayments pursuant to Section 2.03(a), to the extent such
prepayments or repayments occurred in connection with a refinancing of such
Loans with other Indebtedness (such prepayments to be applied as set forth in
clause (b)(v) below) or (y, (y) with respect to any prepayments or repayments
pursuant to Section 2.05(a) that were made with the proceeds of loans under the
ABL Facility (the “ABL Proceeds Loans”), to the extent such ABL Proceeds Loans
have not been repaid (or been repaid with a refinancing of such Loans with other
Indebtedness) on or prior to the last day of Holdings’ Fiscal Year ending March
30, 2019 or (z) if an amount is deducted pursuant to a payment made in a
subsequent Fiscal Year, the same amount may not be deducted in the calculation
of Excess Cash Flow in the subsequent Fiscal Year; provided that (x) such
percentage of Excess Cash Flow shall be reduced to 50% of such Excess Cash Flow
if the Consolidated Leverage Ratio at the end of such Fiscal Year is equal to or
less than 3.25 to 1.00 but greater than 2.75 to 1.00, (y1) such percentage of
Excess Cash Flow shall be reduced to 25% of such Excess Cash Flow if the
Consolidated Leverage Ratio at the end of such Fiscal Year is equal to or less
than 2.752.50 to 1.00 but greater than 2.00 to 1.00 and (z2) such prepayment
shall not be required if the Consolidated Leverage Ratio at the end of such
Fiscal Year is equal to or less than 2.00 to 1.00.

 

(ii)           If the Borrower or any of its Restricted Subsidiaries Disposes of
any property (other than any Disposition of any property permitted by Section
7.05(a), (b), (c), (d), (e), (g), (i) or (j)) which results in the realization
by such Person of Net Cash Proceeds, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds promptly (and
in any event within ten Business Days) following receipt thereof by such Person
(such prepayments to be applied as set

 

42

--------------------------------------------------------------------------------


 

forth in clause (v) below); provided, however, that so long as no Event of
Default shall have occurred and be continuing, the Borrower or any other
Restricted Subsidiary may reinvest all or any portion of such Net Cash Proceeds
in assets that the Borrower determines in good faith are used or useful in the
business of the Borrower or the Restricted Subsidiaries (including acquisitions
permitted under Section 7.03(h) and inventory) so long as (A) within ten
Business Days of receiving such Net Cash Proceeds the Borrower shall have
delivered a certificate to the Administrative Agent stating that such Person
intends to reinvest all or any portion of such Net Cash Proceeds in such assets,
(B) within 365 days after the receipt of such Net Cash Proceeds, the Borrower
shall have entered into a binding commitment to reinvest such proceeds in such
assets, and (C) such Net Cash Proceeds are reinvested in such assets within 180
days of the date such commitment is entered into (as certified by the Borrower
in writing to the Administrative Agent); provided, further, however, that (A) if
the property subject to such Disposition constituted Collateral under the
Collateral Documents, then all property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Collateral Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Credit Parties in accordance with
Section 6.12, and (B) pending reinvestment, any Net Cash Proceeds in respect of
Term Priority Collateral in excess of $5.0 million shall be segregated from
other funds of the Borrower and its Subsidiaries in a deposit account subject to
a control agreement in favor of the Collateral Agent; and provided, further,
however, that any Net Cash Proceeds not so reinvested within the time periods
specified above shall be immediately applied to the prepayment of the Loans as
set forth in this Section 2.03(b)(ii).

 

(iii)          Upon the incurrence or issuance by Borrower or any of its
Restricted Subsidiaries of any Refinancing Indebtedness or any Indebtedness not
permitted to be incurred or issued pursuant to Section 7.02, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom promptly (and in any event within one week)
following receipt thereof by such Person (such prepayments to be applied as set
forth in clause (v) below).

 

(iv)          Upon any Extraordinary Receipt being received by or paid to or for
the account of Borrower or any of its Restricted Subsidiaries, and not otherwise
included in clause (ii) of this Section 2.03(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly (and in any event within ten Business Days)
following receipt thereof by such Person (such prepayments to be applied as set
forth in clause (v) below); provided, however, that with respect to any proceeds
of insurance and condemnation awards (or payments in lieu thereof), and so long
as no Event of Default shall have occurred and be continuing, such Person may
apply such Net Cash Proceeds to replace or repair the equipment, fixed assets or
real property in respect of which such Net Cash Proceeds were received or to
invest in assets that the Borrower determines in good faith are used or useful
in the business of the Borrower or the Restricted Subsidiaries (including
acquisitions permitted under Section 7.03(h) and inventory) so long as (A)
within ten Business Days of receiving such Net Cash Proceeds the Borrower shall
have delivered a certificate to the Administrative Agent stating that such
Person intends to reinvest all or such portion of such Net Cash Proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received or to invest in such assets, (B) within
365 days after the receipt of such Net Cash Proceeds, the Borrower shall have
entered into a binding commitment to reinvest such proceeds to replace or repair
equipment, fixed assets or real property or to invest in such assets, and (C)
such Net Cash Proceeds are so used within 180 days of the date such commitment
is entered into (as certified by the Borrower in writing to the Administrative
Agent); provided, further, however, that (A) if the property subject to such
Extraordinary Receipt constituted Collateral under the Collateral Documents,
then all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Collateral
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Credit Parties in accordance with Section 6.12 and (B) pending
reinvestment, any Net Cash Proceeds in respect of Term Priority Collateral in
excess of $5.0 million shall be segregated from the other funds of Holdings and
its Subsidiaries in a deposit account subject to a control agreement in favor of
the Collateral Agent; provided, further, however, that any

 

43

--------------------------------------------------------------------------------


 

cash proceeds not so applied shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.03(b)(iv).

 

(v)           Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.03(b) (other than from the Net Cash Proceeds of Refinancing
Indebtedness which will be applied to the Class or Classes of Term Loans
selected by the Borrower) shall be allocated ratably between the Term Loans and,
unless otherwise provided in the Additional Credit Extension Amendment providing
for such other Class of Loans, each other Class of Loans and shall be applied to
the remaining scheduled principal payments thereof in direct order of maturity
(or as otherwise specified by the Borrower).  Any Lender may elect, by notice to
the Administrative Agent at or prior to the time and in the manner specified by
the Administrative Agent, prior to any prepayment of Loans to be made pursuant
to clause (i), (ii) or (iv) of this Section 2.03(b), to decline all (but not a
portion) of its pro rata share of such prepayment (such declined amounts
“Declined Proceeds”).  Any Declined Proceeds shall be offered to the Lenders of
the applicable Class or Classes not so declining such prepayment (with such
Lenders having the right to decline any prepayment with Declined Proceeds at the
time and in the manner specified by the Administrative Agent).

 

Notwithstanding any of the other provisions of clauses (i), (ii), or (iv) of
this Section 2.03(b), so long as no Default under Section 8.01(a) or Section
8.01(f) or Event of Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clauses (i), (ii), or (iv) of this Section 2.03(b), the aggregate amount of Net
Cash Proceeds required by such clause to be applied to prepay Loans on such date
is less than or equal to $5.0 million, the Borrower may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i), (ii), or (iv) of this Section
2.03(b) to be applied to prepay Loans exceeds $5.0 million.  Upon the occurrence
of a Default under Section 8.01(a) or Section 8.01(f) or an Event of Default
during any such deferral period, the Borrower shall immediately prepay the Loans
in the amount of all Net Cash Proceeds received by the Borrower and other
amounts, as applicable, that are required to be applied to prepay Loans under
this Section 2.03(b) (without giving effect to the first sentence of this clause
(v)) but which have not previously been so applied.  Any prepayment of a LIBO
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 3.05.

 

(vi)          The Borrower shall deliver to the Administrative Agent, (x) at the
time of each prepayment required under this Section 2.03(b), a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment and (y) to the extent
practicable, at least three days’ prior written notice of such prepayment.  Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid.

 

(c)           The prepayments of the Loans pursuant to Section 2.03(b)(i), (ii)
or (iv), to the extent the Net Cash Proceeds giving rise to the requirement to
make a prepayment pursuant to one of such clauses are generated by a Foreign
Subsidiary, shall be subject to (x) permissibility under local law relating to
financial assistance, corporate benefit, restrictions on upstreaming of cash
intra-group and the fiduciary and statutory duties of the directors of such
Foreign Subsidiary and (y) restrictions in its material organizational documents
and in agreements governing Indebtedness of such Foreign Subsidiary (including
as a result of minority ownership) (each restriction referred to in clauses (i)
and (ii), a “Restriction”).  Further, there will be no requirement to make any
such prepayment where a Responsible Officer of the Borrower delivers a
certificate to the Administrative Agent stating that it would incur a material
tax liability by doing so, including a material deemed dividend pursuant to
Section 956 of the Internal Revenue Code. The non-application and nonpayment of
any prepayment amounts pursuant to Sections 2.03(b)(i), (ii) or (iv) as a
consequence of this Section 2.03(c) will not, for the avoidance of doubt,
constitute a Default or an Event of Default, and such prepayment amounts shall
be available for working capital purposes of

 

44

--------------------------------------------------------------------------------


 

Borrower and its Restricted Subsidiaries as long as not required to be prepaid
in accordance with the following provisions.  Borrower and its Restricted
Subsidiaries will use and shall procure that any of their Subsidiaries will use
commercially reasonable efforts to overcome or eliminate any Restrictions and/or
minimize any such costs of prepayment and/or use the other cash resources of
Borrower and its Subsidiaries (subject to the considerations above) to make the
relevant prepayment.  If at any time within one year of a prepayment being
forgiven due to a Restriction, such Restriction is removed, any relevant
proceeds will at the end of the then current Interest Period (or, if Base Rate
Loans are then outstanding, immediately) be applied in accordance with the
applicable prepayment provision above (net of any reasonable costs, expenses or
taxes incurred by Borrower and its Restricted Subsidiaries and arising
exclusively as a result of compliance with the preceding sentence).

 

(d)           Discounted Voluntary Prepayments.

 

(i)            Notwithstanding anything to the contrary in Section 2.03(a)
(which provisions shall not be applicable to this Section 2.03(d)), the Borrower
shall have the right at any time and from time to time to prepay its Loans of
any Class owing to Lenders electing to participate in such prepayments at a
discount to the par value of such Loans and on a non-pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.03(d); provided that (A) no Discounted Voluntary Prepayment shall be
made unless immediately after giving effect to such Discounted Voluntary
Prepayment, no Default or Event of Default has occurred and is continuing, (B)
any Discounted Voluntary Prepayment shall be offered to all Lenders with Loans
of the applicable Class on a pro rata basis and (C) the Borrower on the date
such Discounted Voluntary Prepayment is made shall deliver to the Administrative
Agent a certificate of a Responsible Officer of the Borrower stating (1) that no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment, (2) that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.03(d) has been
satisfied or waived and (3) neither the Borrower nor any of its Affiliates has
any non-public information with respect to any Loan Party or the Loans that has
not been disclosed to the Lenders (other than to Public Lenders) that would
reasonably be expected to be material to a Lender’s decision to participate in a
Discounted Voluntary Prepayment.

 

(ii)           To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit B hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below.  The Proposed Discounted Prepayment Amount of Loans shall
not be less than $10.0 million.  The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment:
(A) the Proposed Discounted Prepayment Amount for Loans and the Class of Loans
to which such offer relates, (B) a discount range (which may be a single
percentage) selected by the Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of
such Loans (the “Discount Range”) and (C) the date by which Lenders are required
to indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least three Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).

 

(iii)          Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.03(d)(ii), the Administrative Agent shall promptly
notify each applicable Lender thereof.  On or prior to the Acceptance Date, each
Lender with Loans may specify by written notice substantially in the form of
Exhibit G hereto (each, a “Lender Participation Notice”) to the Administrative
Agent (A) a maximum discount to par (the “Acceptable Discount”) within the
Discount Range (for example, a Lender specifying a discount to par of 20% would
accept a prepayment price of 80% of the par value of the Loans to be prepaid)
and (B) a maximum principal amount (subject to rounding requirements specified
by the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent) of Loans of the applicable Class held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”).  Based on the
Acceptable Discounts and principal amounts of Loans specified by the Lenders in
Lender Participation Notices, the Administrative Agent, in consultation with the
Borrower, shall calculate the applicable discount for Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower if the Borrower has selected a single percentage pursuant to
Section 2.03(d)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which the Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Lenders that is within the Discount Range.  The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below).  Any Lender
with outstanding Loans under the applicable Class whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

 

(iv)          The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Loans (or the respective portions thereof) of the applicable
Class offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Loans”) at the Applicable Discount; provided that if the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would exceed the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay such Qualifying
Loans ratably among the Qualifying Lenders based on their respective principal
amounts of such Qualifying Loans (subject to rounding requirements specified by
the Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

 

(v)           Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date, without premium or penalty, upon
irrevocable notice substantially in the form of Exhibit I hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 1:00 p.m. New York City time, two Business Days prior to the date
of such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Discounted
Voluntary Prepayment Notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Discounted Voluntary Prepayment Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Loans,
on the date specified therein together with accrued interest (on the par
principal amount) to, but not including, such date on the amount prepaid.

 

(vi)          To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.03(d)(iii)
above) reasonably established by the Administrative Agent and the Borrower.

 

46

--------------------------------------------------------------------------------


 

(vii)         Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice.

 

(viii)        To the extent the Loans are prepaid pursuant to this Section
2.03(d), scheduled amortization amounts for the Loans of such Class under
Section 2.05 shall be reduced on a pro rata basis by the principal amount of the
Loans so prepaid.

 

(ix)          For the avoidance of doubt, any Loans that are prepaid pursuant to
this Section 2.03(d) shall be deemed canceled immediately upon giving effect to
such prepayment.

 

2.04        Termination or Reduction of Commitments.  The Aggregate Commitments
(other than the Additional Term B Commitment, Additional Term B-1 Commitment or
Additional Term B-12 Commitment) shall be automatically and permanently reduced
to zero on the date of the initial Borrowing (other than any Incremental Term
Loan Commitments, which shall terminate as provided in the related Additional
Credit Extension Amendment).  The Additional Term B Commitment shall be
automatically and permanently reduced to zero upon the making of the Additional
Term B Lender’s Additional Term B Loans pursuant to Section 2.01(a).  The
Additional Term B-1 Commitment shall be automatically and permanently reduced to
zero upon the making of the Additional Term B-1 Lender’s Additional Term B-1
Loans pursuant to Section 2.01(b). The Additional Term B-2 Commitment shall be
automatically and permanently reduced to zero upon the making of the Additional
Term B-2 Lender’s Additional Term B-2 Loans pursuant to Section 2.01(c).

 

2.05        Repayment of Loans.

 

(a)           The Borrower shall repay all Term B-1 Loans that are not Converted
Term B-1 Loans on the Amendment No. 45 Effective Date.

 

(b)           [Reserved]

 

(c)           The Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders with Initial Loans that are not Converted Initial
Loans, all Initial Loans that are not Converted Initial Loans on the Amendment
No. 2 Effective Date.

 

(d)           The Borrower shall repay to the Lenders on each March 31, June 30,
September 30 and December 31 prior to the Maturity Date, an aggregate principal
amount equal to 0.625% of the initial principal amount of Term B-12 Loans
outstanding on the Amendment No. 45 Effective Date (as adjusted from time to
time pursuant to Sections 2.03(a), 2.03(b)(v), 2.03(d)(viii) and 2.12). To the
extent not previously paid, all Term B-12 Loans shall be due and payable on the
Maturity Date.

 

(e)           Payments or principal on Other Term Loans, Extended Term Loans and
Replacement Loans shall be required as provided in the applicable Additional
Credit Extension Amendment.

 

(f)            All repayments pursuant to this Section 2.05 shall (i) be subject
to Section 3.05, but shall otherwise be without premium or penalty and (ii) be
accompanied by accrued and unpaid interest on the principal amount to be paid.

 

47

--------------------------------------------------------------------------------


 

2.06        Interest.

 

(a)           Subject to the provisions of Section 2.06(b), (i) each Loan which
is a LIBO Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBO Rate for
such Interest Period plus the Applicable Margin; and (ii) each Loan which is a
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin.

 

(b)           If any amount owed under this Agreement is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07        Fees.  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the letter agreements entered into by the Borrower,
the Administrative Agent and the Arrangers.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.08        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.09        Evidence of Debt.  The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by the Administrative Agent in the
ordinary course of business.  In addition, each Lender may record in such
Lender’s internal records an appropriate notation evidencing the date and amount
of each Loan from such Lender, each payment and prepayment of principal of any
such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender.  The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive,
absent manifest error, of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans (in addition to such Lender’s accounts or
records).  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  Upon receipt of an affidavit of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon

 

48

--------------------------------------------------------------------------------


 

cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

 

2.10        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its share of such payment in like funds as received by
wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Loans that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

49

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV or in the
applicable Additional Credit Extension Amendment, as applicable, are not
satisfied or waived in accordance with the terms hereof or thereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Committed Loan or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan or to make its payment
under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

2.11        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

 

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

50

--------------------------------------------------------------------------------


 

(ii)     the provisions of this Section 2.11 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant in accordance with this Agreement.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.12        Incremental Term Loan Commitments.

 

(a)           The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments in an amount
(excluding any Incremental Term Loan Commitments in respect of Refinancing Term
Loans) not to exceed the Incremental Term Loan Amount from one or more
Incremental Term Lenders, which may include any existing Lender; provided that
each Incremental Term Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent to the extent such consent
would be required for an assignment to such Lender pursuant to
Section 11.06(b).  Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments being requested (which shall be in minimum increments of
$1.0 million and a minimum amount of $5.0 million or such lesser amount equal to
the remaining Incremental Term Loan Amount), (ii) the date on which such
Incremental Term Loan Commitments are requested to become effective, and
(iii) whether such Incremental Term Loan Commitments are commitments to make
additional Term Loans or commitments to make term loans with terms different
from the Loans (“Other Term Loans”).

 

(b)           The Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Additional Credit Extension Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender. 
Each Additional Credit Extension Amendment pursuant to this Section 2.12 shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that, without the prior written consent of the Required Lenders, (i) the final
maturity date of any Other Term Loans shall be no earlier than the Maturity Date
of the Term B-12 Loans, (ii) the weighted average life to maturity of the Other
Term Loans shall be no shorter than the weighted average life to maturity of the
then already outstanding Term B-12 Loans, (iii) any Incremental Term Loans shall
rank (A) pari passu in right of payment to the Loans and (B) with respect to
security, pari passu with the Term Loans and (iv) the provisions with respect to
payment of interest, original issue discount and upfront fees shall be as set
forth in the applicable Additional Credit Extension Amendment; provided that if
the Yield of any Incremental Term Loans (other than Refinancing Term Loans)
exceeds the Yield of the Term B-12 Loans by more than 50 basis points, then the
Applicable Margin for the Term B-12 Loans shall be increased to the extent
required so that the Yield of the Term B-12 Loans is equal to the Yield of such
Incremental Term Loans minus 50 basis points and (v) all other terms (other than
the amortization schedule, which, subject to clauses (i) and (ii) above, shall
be determined by Borrower and the Lenders thereunder) applicable to any
Incremental Term Loans shall either be substantially identical to the terms
applicable to the Term Loans or shall be reasonably satisfactory to the
Administrative Agent.  For the avoidance of doubt, no Lender shall have any
obligation to provide any Incremental Term Loan. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Additional Credit
Extension Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Additional Credit Extension Amendment pursuant to this
Section 2.12, this Agreement and the other Loan Documents shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment and the Incremental
Term Loans evidenced thereby.

 

51

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing, no Incremental Term Loan Commitment
shall become effective under this Section 2.12 unless (i) on the date of such
effectiveness, the representations and warranties of the Borrower and each other
Loan Party contained in this Agreement and the other Loan Documents shall be
true in all material respects on such date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (ii) no Default or
Event of Default shall have occurred or be continuing or would result therefrom,
(iii) calculations shall have been made by the Borrower demonstrating that, on a
Pro Forma Basis, the Consolidated Leverage Ratio (calculated to exclude the net
cash proceeds from such Incremental Term Loan Commitment) for the Measurement
Period most recently ended prior to the date of such effectiveness is no greater
than 4.00 to 1.00, (iv) the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Term Lenders) an officer’s
certificate executed by a Responsible Officer of the Borrower certifying as to
compliance with preceding clauses (i) and (ii) and containing the calculations
(in reasonable detail) required by preceding clause (iii), together with (unless
otherwise specified in the applicable Additional Credit Extension Amendment)
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Closing Date under Section 4.01, (viv) all fees and expenses owing to the
Administrative Agent or the Incremental Term Lenders in connection with such
Incremental Term Loan Commitment shall have been paid, and (viv) the Additional
Credit Extension Amendment and any other documents entered into in connection
therewith shall be reasonably satisfactory to the Administrative Agent.

 

(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each Borrowing of outstanding
Loans on a pro rata basis.  This may be accomplished by requiring each
outstanding LIBO Rate Borrowing to be converted into a Base Rate Borrowing on
the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding LIBO Rate Loan on a pro rata basis. 
Any conversion of LIBO Rate Loans to Base Rate Loans required by the preceding
sentence shall be subject to Section 3.05.  If any Incremental Term Loan is to
be allocated to an existing Interest Period for a LIBO Rate Borrowing, then the
interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Additional Credit
Extension Amendment.  In addition, to the extent any Incremental Term Loans are
not Other Term Loans, the scheduled amortization payments under
Section 2.05(a) or 2.05(c) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

2.13        Extended Term Loans.

 

(a)           The Borrower may at any time and from time to time request that
all or a portion of the Loans of any Class in an aggregate principal amount of
not less than $50.0 million (or, if less, all remaining Term Loans of such
Class) (an “Existing Term Loan Class”) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of such Loans (any such Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.13.  In order to establish any Extended Term Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the Existing Term Loan Class) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be consistent with the Loans under the Existing Term
Loan Class from which such Extended Term Loans are to be converted except that:

 

(i)      all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of

 

52

--------------------------------------------------------------------------------


 

the Loans of such Existing Term Loan Class to the extent provided in the
applicable Additional Credit Extension Amendment;

 

(ii)     the interest margins with respect to the Extended Term Loans may be
different than the Applicable Margin for the Loans of such Existing Term Loan
Class and upfront fees may be paid to the Extending Term Lenders to the extent
provided in the applicable Additional Credit Extension Amendment; and

 

(iii)    the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the final maturity date of all then
outstanding Loans.

 

(b)           Any Extended Term Loans converted pursuant to any Extension
Request shall be designated a series of Extended Term Loans for all purposes of
this Agreement; provided that, subject to the limitations set forth in clause
(a) above, any Extended Term Loans converted from an Existing Term Loan
Class may, to the extent provided in the applicable Additional Credit Extension
Amendment and consistent with the requirements set forth above, be designated as
an increase in any previously established Class of Loans.

 

(c)           The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Existing Term Loan Class are requested to respond.  No Lender shall
have any obligation to agree to have any of its Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request.  Any
Lender wishing to have all or a portion of its Loans under the Existing Term
Loan Class subject to such Extension Request (such Lender an “Extending Term
Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).  In the event that the
aggregate amount of Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).

 

(d)           Extended Term Loans shall be established pursuant to an Additional
Credit Extension Amendment to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender which shall be consistent
with the provisions set forth above (but which shall not require the consent of
any other Lender other than those consents required pursuant to this
Agreement).  Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto.  In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans are provided with the
benefit of the applicable Collateral Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be reasonably requested by the Administrative Agent.  No Lender shall be under
any obligation to provide any Extended Term Loan.

 

(e)           The provisions of this Section 2.13 shall override any provision
of Section 11.01 to the contrary.

 

53

--------------------------------------------------------------------------------


 

2.14        Loan Repricing Protection.  In the event that the Borrower, on or
prior to the date that is twelve months after the Amendment No. 45 Effective
Date (x) prepays, refinances, substitutes or replaces any Term B-12 Loans in
connection with a Repricing Transaction (including, for avoidance of doubt, any
prepayment made pursuant to Section 2.03(b)(iii) that constitutes a Repricing
Transaction) or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the account of each of the applicable Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B-12
Loans of such Lender so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B-12 Loans of such Lender outstanding immediately prior
to such amendment.  Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any Tax
unless required by applicable Law, provided that if any Loan Party or any other
withholding agent shall be required by applicable Law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
by the Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the Administrative Agent or any Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.  For purposes of this Section 3.01, any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from any Loan Party on behalf of such Lender shall be treated as a payment
from the Loan Party to such Lender.

 

(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)           Indemnification by the Loan Parties.  The Loan Parties shall,
jointly and severally, indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) paid by
the Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the applicable Loan Party to a Governmental
Authority, the applicable Loan Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

54

--------------------------------------------------------------------------------


 

(e)           Status of Foreign Lenders.  To the extent it is legally entitled
to do so, any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the applicable
Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Loan Parties (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Loan Parties or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Loan Parties or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Loan Parties or the Administrative
Agent as will enable the Loan Parties or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Each Lender shall, whenever a lapse in time or change
in circumstances renders such documentation (including any specific
documentation required below in this Section 3.01(e) or Section 3.01(f))
obsolete, expired or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent that it is legally unable to do so.

 

Without limiting the generality of the foregoing, any Foreign Lender, to the
extent it is legally entitled to do so, shall deliver to the Loan Parties and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Loan Parties or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(i)      duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)     duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit J-1, Exhibit J-2, Exhibit J-3 and
Exhibit J-4 (each such certificate, a “U.S. Tax Certificate”) and (B) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable,

 

(iv)    to the extent a Foreign Lender is not the beneficial owner of any
obligations of the Loan Parties hereunder (for example, where the Foreign Lender
is a partnership or participating Lender granting a typical participation), duly
completed copies of Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9 or
Form W-8IMY from each beneficial owner, as applicable, or

 

(v)     two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.

 

(f)            Status of Non-Foreign Lenders.  Any Lender that is not a Foreign
Lender shall deliver to the Loan Parties and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of the Loan Parties or the Administrative
Agent), executed

 

55

--------------------------------------------------------------------------------


 

originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

 

(g)           FATCA.  If a payment made to a Lender under any Loan Document
would be subject to Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Loan Parties and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Loan
Parties or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Loan Parties or the
Administrative Agent as may be necessary for the Loan Parties and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(h)           Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the applicable Loan Party or with respect to which the
applicable Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Loan Parties an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan
Parties under this Section 3.01 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the applicable Loan Party,
upon the request of the Administrative Agent or such Lender, agree to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender if the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03        Inability to Determine Rates.

 

(a)           If the Administrative Agent (in the case of clause (ai) or (bii)
below) or the Required Lenders (in the case of clause (ciii)) determine that for
any reason in connection with any request

 

56

--------------------------------------------------------------------------------


 

for a LIBO Rate Loan or a conversion to or continuation thereof that (ai) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such LIBO Rate Loan, (b
(including because the LIBOR Screen Rate is not available or published on a
current basis), (ii) adequate and reasonable means do not exist for determining
the LIBO Rate for any requested Interest Period with respect to a proposed LIBO
Rate Loan, or (ciii) the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders in the case
of clause (ciii)) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBOR Screen Rate has made a public statement that the administrator of the
LIBOR Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBOR Screen Rate), (x) the administrator of
the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (y) the supervisor for the administrator
of the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBOR
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBOR Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Sections 11.01 and 11.03, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 3.03(b), only to the extent the LIBOR Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as a Base Rate Borrowing.

 

3.04        Increased Costs; Reserves on LIBO Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

57

--------------------------------------------------------------------------------


 

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)     subject any Lender to any Taxes (other than (A) Indemnified Taxes
covered in Section 3.01, or (B) Excluded Taxes) with respect to this Agreement
or any Loan made by it; or

 

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBO Rate Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such holding
company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04, in reasonable detail sufficient to allow the Borrower to verify
such calculation, and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on LIBO Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days

 

58

--------------------------------------------------------------------------------


 

prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a LIBO Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding loss of anticipated
profits.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For the avoidance of doubt,
notwithstanding the foregoing, no Lender shall demand, and the Borrower shall
not be obliged to make, any funding loss payments pursuant to this Section 3.05
with respect to the payment of accrued interest on the Amendment No. 45
Effective Date with respect to the Converted Term B-1 Loans.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBO Rate
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, the Borrower may replace
such Lender in accordance with Section 11.13.

 

59

--------------------------------------------------------------------------------


 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWINGS

 

4.01                        Conditions of Initial Borrowing.  The obligation of
each Lender to make its Term Loan hereunder on the Closing Date is subject to
the prior or substantially concurrent satisfaction or waiver pursuant to
Section 11.01 of the following conditions:

 

(a)                                 The Administrative Agent’s receipt of the
following, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     executed counterparts of this Agreement
and the Perfection Certificate by each of the parties thereto;

 

(ii)                                  the Security Agreement and the Pledge
Agreement, each duly executed by each Loan Party party thereto, together with:

 

(A)                               the certificate representing the Pledged
Equity referred to in the Swedish Pledge Agreement accompanied by an undated
stock power executed in blank or endorsement (to the extent not previously
delivered to the Administrative Agent),

 

(B)                               UCC financing statements in form satisfactory
to the Administrative Agent for filing under the Uniform Commercial Code of all
jurisdictions in which any Loan Party is organized, and

 

(C)                               evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Collateral Documents has been taken (including receipt
of duly executed payoff letters and UCC-3 termination statements);

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

 

(iv)                              good standing or active status certificates,
as applicable, of each Loan Party in its jurisdiction of organization and, to
the extent reasonably requested by the Administrative Agent, bring-down good
standing or active status certificates, as applicable;

 

(v)                                 an opinion (A) of Latham & Watkins LLP,
counsel to the Loan Parties and (B) Swedish counsel to the Loan Parties, each in
form and substance reasonably satisfactory to the Administrative Agent;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying that the conditions specified in Sections 4.01(d) and
(e) have been satisfied;

 

60

--------------------------------------------------------------------------------


 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying that, after giving effect to the Transaction, the Loan
Parties on a Consolidated basis are Solvent;

 

(viii)                        certificates of insurance naming the Collateral
Agent, on behalf of the Lenders, as an additional insured or loss payee, as the
case may be, under all insurance policies maintained with respect to the assets
and properties of the Loan Parties that constitute Collateral as may be
requested by the Administrative Agent;

 

(ix)                              a copy of the ABL Credit Agreement executed by
the parties thereto;

 

(x)                                 executed counterparts of the Intercreditor
Agreement from each of the parties thereto;

 

(xi)                              results of searches or other evidence
reasonably satisfactory to the Collateral Agent (in each case dated as of a date
reasonably satisfactory to the Collateral Agent) indicating the absence of Liens
on the assets of the Loan Parties, except for Permitted Liens and Liens for
which termination statements and releases or subordination agreements are being
tendered on the Closing Date; and

 

(xii)                           duly executed payoff letter, in form and
substance reasonably satisfactory to it, confirming that the Existing Term Loan
Facility has been, or concurrently with the Closing Date is being, terminated
and all Liens securing obligations thereunder have been, or concurrently with
the Closing Date are being released; and

 

(xiii)                        such other certificates, documents, consents or
opinion as the Administrative Agent may reasonably require.

 

(b)                                 Evidence satisfactory to the Administrative
Agent that the Existing ABL Facility has been, or concurrently with the Closing
Date is being, terminated and all Liens securing obligations thereunder have
been, or concurrently with the Closing Date are being, released.

 

(c)                                  Evidence satisfactory to the Administrative
Agent that the Existing Mezzanine Notes have been, or concurrently with the
Closing Date are being repaid.

 

(d)                                 The representations and warranties of the
Borrower and each other Loan Party shall be true and correct on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

(e)                                  No Default shall exist or would result from
such proposed Term Loan or from the application of the proceeds thereof.

 

(f)                                   The Administrative Agent shall have
received a Committed Loan Notice in accordance with the requirements hereof.

 

(g)                                  The Lenders shall have received, to the
extent requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

61

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of Section 9.07, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each of its Restricted Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing or of active status under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as currently conducted or proposed to be conducted, and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing or of active status under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Schedule 5.01 annexed hereto sets forth, as of the
Closing Date, each Loan Party’s name as it appears in official filings in its
state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization and its Federal employer identification
number.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of (or the requirement
to create) any Lien under, or require any payment to be made under (i) any
Contractual Obligation or Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of the
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable Law, except in the case of
clause (b) or (c), to the extent that such conflict, breach, contravention or
violation could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or the ABL Loan Documents, except for (a) filings necessary to perfect the Liens
on the Collateral granted by the Loan Parties pursuant to the Collateral
Documents, (b) the approvals, consents, exemptions, authorizations, actions,
notices and filings that have been duly obtained, taken, given or made and are
in full force and effect and (c) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonable be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

5.04                        Binding Effect.  This Agreement and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect; No
Internal Control Event.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Borrower and the
Restricted Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

 

(b)                                 Since February 27, 2011, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The Consolidated forecasted balance sheet,
statements of income and cash flows of Holdings and its Subsidiaries delivered
pursuant to Section 4.01 or Section 6.01, when taken as a whole, were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were reasonable in light of the conditions existing at the time of delivery of
such forecasts, and represented, at the time of delivery, a reasonable estimate
of the Borrower’s and its Subsidiaries future financial condition and
performance (it being understood that (i) no forecasts are to be viewed as
facts, (ii) any forecasts are subject to significant uncertainties and
contingencies, (iii) no assurance can be given that any particular forecasts
will be realized and (iv) actual results may differ and such differences may be
material).

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan Parties
threatened at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Restricted Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or (b) would reasonably be
expected to have a Material Adverse Effect.

 

5.07                        Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of the Restricted
Subsidiaries has good record, marketable and insurable title in fee simple to
all owned Real Estate necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Loan Party and
each of the Restricted Subsidiaries has good record and marketable title to, or
valid leasehold interests in, all personal property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Mortgage encumbers improved owned Real Estate that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance has been
obtained in accordance with Section 6.07(b).

 

63

--------------------------------------------------------------------------------


 

(b)                                 The properties and assets of each Loan Party
and each of the Restricted Subsidiaries are subject to no Liens, other than
(i) with respect to Mortgaged Property, Permitted Encumbrances and (ii) with
respect to all other properties and assets, Permitted Liens.

 

(c)                                  Schedule 5.07(c) sets forth a complete and
accurate list as of the Closing Date of all Real Estate owned by each Loan Party
and each of the Restricted Subsidiaries showing the street address, county or
other relevant jurisdiction, state, record owner and book and estimated fair
value thereof.

 

(d)                                 (i)                                    
Schedule 5.07(d)(i) sets forth a complete and accurate list of all Leases under
which any Loan Party is the lessee, as of the Closing Date showing the street
address, county or other relevant jurisdiction, state, lessor, lessee and
expiration date.

 

(ii)                                  Schedule 5.07(d)(ii) sets forth a complete
and accurate list of all leases of Real Estate under which any Loan Party is the
lessor as of the Closing Date showing the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.

 

(e)                                  Schedule 5.07(e) sets forth a complete and
accurate list of all Investments held by any Loan Party or any Restricted
Subsidiary of a Loan Party on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.

 

5.08                        Environmental Matters.

 

(a)                                 Neither any Loan Party nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any Environmental Permit, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, (i) none of the properties currently or,
to the knowledge of the Loan Parties, formerly owned, leased, or operated by any
Loan Party or any Restricted Subsidiary is listed or, to the knowledge of the
Loan Parties, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) none of
the properties to which any Loan Party or any Restricted Subsidiary has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, is listed or, to the knowledge of the Loan Parties,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list; (iii) there are no and, to the knowledge of the Loan
Parties, never have been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned, leased, or operated by any Loan Party or any Restricted
Subsidiary or, to the knowledge of the Loan Parties, on any property formerly
owned, leased, or operated by any Loan Party or any Restricted Subsidiary;
(iv) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any Restricted Subsidiary; and
(v) Hazardous Materials have not been Released, discharged or disposed of on any
property currently or, to the knowledge of the Loan Parties, formerly owned,
leased, or operated by any Loan Party or any Restricted Subsidiary.

 

(c)                                  (i)  Neither any Loan Party nor any
Restricted Subsidiary is undertaking, and has not completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law, except as would not
reasonably be

 

64

--------------------------------------------------------------------------------


 

expected to result in a Material Adverse Effect; and (ii) all Hazardous
Materials generated, used, treated, handled, stored, or transported by, or on
behalf of, any Loan Party or any Restricted Subsidiary have been disposed of in
a manner which would not reasonably expected to result in a Material Adverse
Effect.

 

5.09                        Taxes.  The Loan Parties and their Restricted
Subsidiaries have filed all material Tax returns and reports required to be
filed, and have paid all Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable and have satisfied all of their Tax
withholding obligations, except (i) Taxes which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation and (ii) any Tax return, report
or Taxes, the failure to file or to pay, as the case may be, would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. There is no proposed Tax deficiency or assessment known to any
Loan Party against the Loan Party or any Subsidiary that would, if made,
individually or in the aggregate, have a Material Adverse Effect. Except as
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, each Loan Party and each of its Subsidiaries has made
adequate provisions in accordance with GAAP for all Taxes not yet due and
payable.

 

5.10                        ERISA Compliance.

 

(a)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, (i) each Plan is in compliance with its
terms and the applicable provisions of ERISA and the Code, (ii) each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which could reasonably be expected to
prevent, or cause the loss of, such qualification, and (iii) Holdings, the
Borrower and each ERISA Affiliate have made all required contributions to each
Pension Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

 

(b)                                 There are no pending or, to the knowledge of
the Loan Parties, threatened claims (other than claims for benefits in the
normal course), actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There has been no
nonexempt “prohibited transaction” (as defined in Section 406 of ERISA and
Section 4975 of the Code) or violation of the fiduciary responsibility rules by
Holdings or the Borrower with respect to any Plan that, individually or in the
aggregate, has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect: 
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability as of the most recent valuation
date for such Pension Plan; (iii) none of Holdings, the Borrower or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) none of Holdings, the Borrower
or any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) none of Holdings,
the Borrower or any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

65

--------------------------------------------------------------------------------


 

(d)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect: (i) each Foreign Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) none of Holdings, the Borrower or any Restricted Subsidiary
have incurred any obligation in connection with the termination of or withdrawal
from any Foreign Plan; and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended Fiscal Year of Holdings, the
Borrower or any Restricted Subsidiary (based on the actuarial assumptions used
for purposes of the applicable jurisdiction’s financial reporting requirements),
did not exceed the current value of the assets of such Foreign Plan (and for
each Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued).

 

5.11                        Subsidiaries; Equity Interests; Loan Parties.  As of
the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.11, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.11 free and clear of all Liens except those created under
the Collateral Documents and the ABL Loan Documents and the Swedish Credit
Facility and any nonconsensual Lien that is permitted under Section 7.01.  As of
the Closing Date no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.11.

 

5.12                        Margin Regulations; Investment Company Act.

 

(a)                                 None of the proceeds of the Loans shall be
used in any manner that would result in a violation of Regulations T, U or X of
the FRB.

 

(b)                                 None of the Loan Parties or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.13                        Disclosure.  No written report, financial statement,
certificate or other information (including the Information Memorandum)
furnished by or on behalf of the Loan Parties to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

5.14                        Compliance with Laws.  Each Loan Party and each
Restricted Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.15                        Intellectual Property; Licenses, Etc.Each Loan Party
and each of its Restricted Subsidiaries own, or possess the right to use, all of
the Intellectual Property that are reasonably necessary for the operation of
their respective businesses, except as would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, and Schedule
5.15 sets forth a complete and accurate list of all such Intellectual Property
owned by each Loan Party and each of its Restricted

 

66

--------------------------------------------------------------------------------


 

Subsidiaries which are registered with the United States Patent and Trademark
Office and United States Copyright Office.  To the knowledge of the Borrower, no
slogan or other advertising or other material or patent, trademark or copyright
now employed by any Loan Party or any of its Restricted Subsidiaries infringes
upon any Intellectual Property right held by any other Person, except to the
extent that any such infringement could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 5.15, no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Loan Parties, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.16                        Solvency.  On a Consolidated basis, after giving
effect to the Transaction, the Loan Parties are Solvent.

 

5.17                        Casualty, Etc.Neither the businesses nor the
properties of any Loan Party or any of the Restricted Subsidiaries are affected
by any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.18                        Labor Matters.  There are no strikes, lockouts,
slowdowns or other material labor disputes against any Loan Party pending or, to
the knowledge of any Loan Party, threatened that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  To
the knowledge of the Borrower and Holdings, (i) the hours worked by and payments
made to employees of the Loan Parties comply in all material respects with the
Fair Labor Standards Act and any other applicable Federal, state, local or
foreign Law dealing with such matters, (ii) no Loan Party has incurred any
material liability or obligation under the Worker Adjustment and Retraining Act
or similar state Law and (iii) all payments due from any Loan Party, or for
which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
properly accrued in all material respects in accordance with GAAP as a liability
on the books of such Loan Party.  There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party has made a pending demand for recognition except those that
could not reasonably be expected to have a Material Adverse Effect.  There are
no complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party except those that could not
reasonably be expected to have a Material Adverse Effect.

 

5.19                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Collateral Agent
for the benefit of the Credit Parties a legal, valid and enforceable First
Priority Lien or Second Priority Lien, as applicable (subject to Permitted
Liens), on all right, title and interest of the respective Loan Parties in the
Collateral described therein, and (i) when all appropriate filings or recordings
are made in the appropriate offices as may be required under applicable law and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Collateral Document), such
Collateral Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral.  Prior to the satisfaction of the Discharge of ABL Obligations, the
representations made in this Section 5.19 with respect to possession or control
of any Collateral on which there is a Second Priority Lien by the Collateral
Agent shall be deemed to refer to the possession or control of such Collateral
by the collateral agent for the ABL Facility (holding for the benefit of the
Collateral Agent for the Credit Parties).

 

67

--------------------------------------------------------------------------------


 

5.20                        USA PATRIOT Act.  To the extent applicable, each of
Holdings and its Restricted Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.21                        Plan Assets.  None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations).

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (i) any
indemnity obligation for unasserted claims that by its terms survives the
termination of this Agreement and (ii) Obligations under Other Liabilities), the
Borrower shall, and shall (except in the cases of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

 

6.01                        Financial Statements and Other Reports.  Deliver to
the Administrative Agent, in form and detail reasonably acceptable to the
Administrative Agent:

 

(a)                                 as soon as available, but in any event
within 105 days after the end of each Fiscal Year of Holdings, a Consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such Fiscal
Year, and the related Consolidated statements of income or operations,
shareholders’ equity (if available) and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young LLP or another Registered
Public Accounting Firm of nationally recognized standing reasonably satisfactory
to the Administrative Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

 

(b)                                 as soon as available, but in any event
within 50 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of Holdings (commencing with the Fiscal Quarter ending May 26,
2012), a Consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such Fiscal Quarter, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of
Holdings’ Fiscal Year then ended, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year and to the figures as set
forth in the projections delivered pursuant to Section 6.01(c), all in
reasonable detail, certified by a Responsible Officer on behalf of Holdings as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments,
including, but not limited to, purchase accounting adjustments, and the absence
of footnotes; provided that, simultaneously with the delivery of the financial
statements for the Fiscal Quarter ending July 2, 2016, the Borrower shall
deliver to the Administrative Agent Consolidated statements of income or
operations and cash flows of Holdings and its Subsidiaries for the

 

68

--------------------------------------------------------------------------------


 

Transition Period, together with the related information for the Transition
Period required pursuant to clause (d) below;

 

(c)                                  as soon as available, but in any event no
later than 60 days after the end of each Fiscal Year of Holdings commencing at
the end of the Fiscal Year ending February 23, 2013, an annual budget of
Holdings and its Subsidiaries on a Consolidated basis for the following Fiscal
Year, as customarily prepared by management of the Loan Parties for its internal
use of Holdings and its Subsidiaries; and

 

(d)                                 simultaneously with the delivery of each set
of financial statements referred to in Section 6.01(a) and
Section 6.01(b) above, the related consolidating financial statements reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
and variable interest entities (if any) from such financial statements and a
management narrative report providing reasonable detail on the financial results
of Holdings for the period covered by such financial statements compared to the
corresponding prior year period and the key factors (as determined in good faith
by the Borrower) causing such changes.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the financial statements for the period ending May 26, 2012), (i) a duly
completed Compliance Certificate signed by a Responsible Officer of Holdings and
(ii) notice of any change in the location of any office in which a Loan Party
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility);

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Holdings or the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(c)                                  not later than seven (7) Business Days
after receipt thereof by any Loan Party or any Restricted Subsidiary thereof,
copies of all notices, requests and other documents (including amendments,
waivers and other modifications) so received under or pursuant to any
instrument, indenture, loan or credit or similar agreement regarding or related
to any breach or default by any party thereto or any other event that, in each
case, could have a Material Adverse Effect;

 

(d)                                 promptly after any Loan Party has knowledge
thereof, written notice of (i) any action or proceeding relating to any
Environmental Law pending or threatened against any Loan Party or any of its
Subsidiaries, (ii) any noncompliance with any Environmental Law by any Loan
Party or any of its Subsidiaries, (iii) the existence of any Environmental
Liability, or (iv) the existence of any Release of Hazardous Materials at any
property currently or formerly owned, leased or operated by any Loan Party or
any of its Subsidiaries, which action, proceeding, non-compliance, Environmental
Liability or Release could (x) reasonably be expected to have a Material Adverse
Effect, or (y) cause any property described in the Mortgages to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law;

 

69

--------------------------------------------------------------------------------


 

(e)                                  as soon as available, but in any event
within thirty (30) days after the end of each Fiscal Year of the Borrower, to
the extent that it would reflect information not previously delivered to the
Administrative Agent, (i) a report supplementing Schedules 5.07(c),
5.07(d)(i) and 5.07(d)(ii), including an identification of all owned real
property disposed of by any Loan Party or any Subsidiary thereof and all leased
real property disposed of by any Loan Party or any Domestic Subsidiary during
such Fiscal Year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all Real Estate acquired or leased during such Fiscal
Year and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(ii) a report supplementing Schedules 5.07(e) and 5.11 containing a description
of all changes in the information included in such Schedules as may be necessary
for such Schedules to be accurate and complete, each such report to be signed by
a Responsible Officer of Holdings and to be in a form reasonably satisfactory to
the Administrative Agent and (iii) a duly completed Perfection Certificate
Supplement;

 

(f)                                   at least five (5) Business Days prior
written notice (or such shorter period as to which the Administrative Agent in
its sole discretion agrees) of any change in (i) any Loan Party’s name, (ii) any
Loan Party’s organizational structure or jurisdiction of incorporation or
formation or (iii) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization;

 

(g)                                  promptly after the request by any Lender,
all documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

 

(h)                                 upon request by the Administrative Agent,
copies of: (i) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; and (iii) all notices received by any
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and

 

(i)                                     promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (i) upon request, the Borrower shall
deliver paper copies of such documents to the Administrative Agent, and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for

 

70

--------------------------------------------------------------------------------


 

delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
nonpublic information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that at any time that the Borrower
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

6.03                        Notices.  Promptly, after knowledge thereof by a
Responsible Officer, notify the Administrative Agent, who shall promptly notify
the Lenders:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect, including as a
result of (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Loan Party or any Restricted Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Restricted Subsidiary thereof, including
pursuant to any applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event that
would reasonably be expected to result in a Material Adverse Effect;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Restricted
Subsidiary thereof;

 

(e)                                  [reserved];

 

(f)                                   of (i) any casualty or other insured
damage to any portion of the Collateral or (ii) the commencement of any action
or proceeding for the taking of any interest in a portion of the Collateral
under power of eminent domain or (iii) any condemnation or similar proceeding or
if any portion of the Collateral is damaged or destroyed; provided, however,
that with respect to each of clauses (i), (ii) and (iii), the amount of
Collateral affected thereby shall have an aggregate fair

 

71

--------------------------------------------------------------------------------


 

market value in excess of (A) $15.0 million, in the case of Term Priority
Collateral or (B) $5.0 million, in the case of ABL Priority Collateral;

 

(g)                                  of any change in Holdings’ or the
Borrower’s chief executive officer or chief financial officer; and

 

(h)                                 any termination, withdrawal or resignation
of Holdings’ or the Borrower’s Registered Public Accounting Firm.

 

Each notice pursuant to Section 6.03(a) shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable (a) all Taxes upon it or its properties or
assets in all respects, unless the same are being contested in good faith by
appropriate proceedings diligently conducted, adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Restricted Subsidiary
and such contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation; except for Taxes that
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; and (b) all material lawful claims which, if unpaid,
would by law become a Lien upon its property (except as set forth in clause
(a) above).

 

6.05                        Preservation of Existence, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization, except for
(i) transactions permitted by Section 7.04 or 7.05 and (ii) with respect to the
maintenance of good standing status of any Loan Party, it will not be a breach
of clause (a) of this Section 6.05 unless the failure to maintain good standing
of such Loan Party could reasonably be expected to have a Material Adverse
Effect; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear, casualty or condemnation excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07                        Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage (i) of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons or (ii) substantially similar to insurance
maintained by the Borrower and its Restricted Subsidiaries on the Closing Date,
in each case, subject to such changes as the Borrower may reasonably deem
appropriate in its business judgment with respect to deductibles, self-insured
amounts, coverage exclusions and maximum covered losses (provided that none of
such policies shall include a co-insurance clause), and with respect to policies
for Holdings and the Domestic Subsidiaries, providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.

 

72

--------------------------------------------------------------------------------


 

(b)                                 With respect to each improved Real Estate
subject to a Mortgage, obtain flood insurance with coverages and in amounts
sufficient to comply with the Flood Insurance Laws and, in any event, in an
amount not less than $5.0 million for Zone A “special flood hazard areas” and
$10.0 million for all other “special flood hazard areas”, in each case, as set
forth on any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), otherwise comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent.

 

(c)                                  Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include (i) a mortgage clause (regarding improvements to Real Estate) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, and (ii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties.  Commercial general
liability policies shall be endorsed to name the Collateral Agent as an
additional insured.  Business interruption policies with respect to Holdings and
the Domestic Subsidiaries shall name the Collateral Agent as a loss payee and
shall be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, and (ii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties.  Each such policy referred to in
this Section 6.07 shall also provide that it shall not be canceled or not
renewed (i) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Collateral Agent
(giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Collateral Agent.  The
Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification adverse to the Lenders, or non-renewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent, including an
insurance binder) together with evidence satisfactory to the Collateral Agent of
payment of the premium therefor.

 

(d)                                 In the event that any part of the Collateral
(other than, as long as the ABL Facility is outstanding, ABL Priority
Collateral) is damaged by fire or other casualty and the insurance proceeds for
such damage are greater than $5.0 million in any Fiscal Year, such proceeds, in
their entirety, shall be delivered to the Administrative Agent and the
Administrative Agent shall promptly apply such proceeds in accordance with
Section 2.03(b) or 8.03, as applicable.  In the event any part of the Collateral
(other than, as long as the ABL Facility is outstanding, ABL Priority
Collateral) is damaged by fire or other casualty and the insurance proceeds for
such damage are less than $5.0 million in any Fiscal Year, such proceeds, in
their entirety, shall be delivered to the Borrower, and

 

(e)                                  None of the Credit Parties, or their agents
or employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.07.  Each Loan Party
shall look solely to its insurance companies or any other parties other than the
Credit Parties for the recovery of such loss or damage and such insurance
companies shall have no rights of subrogation against any Credit Party or its
agents or employees.  If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. 
The designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.

 

73

--------------------------------------------------------------------------------


 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP; or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account, in which entries in conformity in all material respects with GAAP
under U.S. law, with respect to Holdings and its Domestic Subsidiaries, and
under applicable foreign law, with respect to Foreign Subsidiaries (provided
that nothing in this Section 6.09 shall affect the obligation of Holdings to
provide financial statements in accordance with GAAP under Section 6.01),
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties and their Restricted
Subsidiaries, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent (accompanied by any Lender
(with the consent of the Borrower (not to be unreasonably withheld)) to visit
and inspect any of its properties, to examine its corporate, financial,
insurance, and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountant’s
customary policies and procedures), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that unless an Event of
Default has occurred and is continuing, the Administrative Agent may make only
one such visit in any Fiscal Year at the Borrower’s expense, provided further
that when an Event of Default exists the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice to the extent practicable.

 

6.11                        Use of Proceeds.  Use the proceeds of (a) the Loans
made on the Closing Date solely to finance in part the Transaction and to pay
related fees and expenses, (b) the Term B-12 Loans funded pursuant to the
Additional Term B-12 Commitments on the Amendment No. 45 Effective Date to
prepay Term B-1 Loans pursuant to Section 2.05(a) of this Agreement and (c) the
Incremental Term Loans only for the purposes specified in the applicable
Additional Credit Extension Amendment.

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect Subsidiary (other than any Unrestricted Subsidiary, a CFC, a
Subsidiary that is held directly or indirectly by a CFC or any Domestic
Subsidiary that is a disregarded entity for U.S. federal income tax purposes if
substantially all of the assets of such Domestic Subsidiary consist of Equity
Interests in one or more Foreign Subsidiaries) by any Loan Party, then the
Borrower shall, at the Borrower’s expense, within the time period specified
below unless the Administrative Agent in its sole discretion consents to an
extension thereof:

 

(i)                  within 10 Business Days after such formation or
acquisition, cause such Subsidiary, and cause each direct and indirect parent of
such Subsidiary (if it has not already done so), to duly execute and deliver to
the Administrative Agent a counterpart to this Agreement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

 

(ii)               within 15 Business Days after such formation or acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to

 

74

--------------------------------------------------------------------------------


 

duly execute and deliver to the Administrative Agent supplements to the
Collateral Documents and other security and pledge agreements covering the
personal property of such Subsidiaries, as specified by and in form and
substance satisfactory to the Administrative Agent (including delivery of all
Pledged Debt and Pledged Equity in and of such Subsidiary, and other instruments
of the type specified in Section 4.01(a)(ii)), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such personal properties,

 

(iii)            within 15 Business Days after such formation or acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to take whatever action (including the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the personal properties purported to be subject to
Collateral Documents, as applicable, and the security and pledge agreements
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms, and

 

(iv)           within 15 Business Days after such formation or acquisition,
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Credit Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (ii) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request.

 

(b)                                 Subject to the Intercreditor Agreement,
promptly grant to the Collateral Agent, within 30 days of the acquisition
thereof, a security interest in and Mortgages on each parcel of Real Estate
owned in fee by such Loan Party as is acquired by such Loan Party after the
Closing Date and that, together with any improvements thereon, individually has
a fair market value of at least $5.0 million as additional security for the
Obligations (unless the subject property is already mortgaged to a third-party
to the extent permitted by Section 7.01).  Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens or other Liens
acceptable to the Administrative Agent.  The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full.  Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall require to confirm the validity, perfection and
priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Estate (including (i) fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies or applicable
state title policy in form and substance, with endorsements and in amounts
acceptable to the Administrative Agent, issued by title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and other Liens permitted
under the Loan Documents, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents, for
mechanics’ and materialmen’s Liens and for zoning of the applicable property)
and as the Administrative Agent may reasonably deem necessary or desirable (a
“Mortgage Policy”), (ii) a Survey, (iii) the Flood Documentation and (iv) a
local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).

 

75

--------------------------------------------------------------------------------


 

(c)                                  Concurrently with the guarantee by any
direct or indirect Domestic Subsidiary that is a Restricted Subsidiary of any
obligations under the ABL Loan Documents, cause such direct or indirect
Subsidiary to guarantee the Obligations of the Loan Parties hereunder and
otherwise comply with the requirements of this Section 6.12.

 

(d)                                 At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem reasonably necessary or desirable in obtaining the full benefits
of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, supplements to the Collateral
Documents and other security and pledge agreements.

 

(e)                                  Subject to the terms of the Intercreditor
Agreement and prior to the satisfaction of the Discharge of ABL Obligations,
with respect to any obligation under this Section 6.12 or any Collateral
Document to deliver possession or control of any Collateral on which there is a
Second Priority Lien by the Collateral Agent, such obligation shall be deemed
satisfied by the delivery of possession or control of such Collateral to the
“collateral agent” for the ABL Facility (holding for the benefit of the
Collateral Agent for the Credit Parties).

 

6.13                        Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation of any of
the foregoing, and (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of the Restricted Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Credit Parties the rights granted
or now or hereafter intended to be granted to the Credit Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of the Restricted Subsidiaries is or is
to be a party, and cause each of the Restricted Subsidiaries to do so.

 

6.14                        Lenders Meetings.  The Borrower will, upon the
request of the Administrative Agent or Required Lenders, participate in a
meeting of the Administrative Agent and Lenders once during each Fiscal Year to
be held, at the request of the Administrative Agent or Required Lenders, by
teleconference or at the Borrower’s corporate offices (or at such other location
as may be agreed to by the Borrower and the Administrative Agent) at such time
as may be agreed to by the Borrower and the Administrative Agent.

 

6.15                        Designation as Senior Debt.  Designate all
Obligations as “Designated Senior Indebtedness” (or any similar term) under, and
defined in, any Subordinated Indebtedness of any Loan Party which contains such
designations.

 

6.16                        Maintenance of Ratings.  Use commercially reasonable
efforts to cause the Loans and the Borrower’s corporate credit to continue to be
rated by Standard & Poor’s Ratings Group and Moody’s Investors Service Inc.

 

76

--------------------------------------------------------------------------------


 

6.17                        Designation of Subsidiaries.  The board of directors
of Holdings may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) the Borrower may not be
designated as an Unrestricted Subsidiary, (iii) no Subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose
of the ABL Facility, (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, (v) no Unrestricted Subsidiary shall own any Equity Interests in any
Restricted Subsidiary, (vi) no Unrestricted Subsidiary shall hold any
Indebtedness of, or any Lien on any property of, the Borrower or any Restricted
Subsidiary, (vii) no Unrestricted Subsidiary shall be a party to any transaction
or arrangement with the Borrower and its Restricted Subsidiaries that would not
be permitted by Section 7.08 and (viii) none of Holdings or any of its
Restricted Subsidiaries shall have any obligation to subscribe for additional
Equity Interests of any Unrestricted Subsidiary or to preserve or maintain the
financial condition of any Unrestricted Subsidiary.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
Holdings and its Restricted Subsidiaries therein at the date of designation in
an amount equal to the net book value of Holdings’ or such Restricted
Subsidiary’s (as applicable) investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time, and cause each of the Restricted Subsidiaries
and Unrestricted Subsidiaries to satisfy, customary corporate and other
formalities.

 

6.18                        Post-Closing Matters.  Within seven (7) days after
the Closing Date (or such later date to be agreed by the Administrative Agent),
the Borrower shall deliver to the Administrative Agent the certificates
representing the Pledged Equity referred to in the Pledge Agreement accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank or with other appropriate instruments of transfer (to the
extent not previously delivered to the Administrative Agent).

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (i) any
indemnity obligation for unasserted claims that by its terms survives the
termination of this Agreement and (ii) Obligations under Other Liabilities), the
Borrower shall not, (and with respect to Section 7.13 only, Holdings shall not),
nor shall the Borrower permit any Restricted Subsidiary to, directly or
indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, other than the following Liens (Liens described
below are herein referred to as “Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01(b) and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed in any material manner, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(f), (iii) the direct and contingent obligors with respect thereto
are not changed (other than to decrease the number of obligors), and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(f);

 

(c)                                  Liens for taxes not yet due or which are
the subject of a Permitted Protest;

 

77

--------------------------------------------------------------------------------


 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
the subject of a Permitted Protest;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA and (ii) pledges and deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
Holdings or any of its Restricted Subsidiaries;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting Real Estate which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(h); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (ii) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition, and (iii) such Lien and the Indebtedness
secured thereby are incurred contemporaneously with or within two hundred
seventy (270) days after the acquisition of such property;

 

(j)                                    Liens on the Collateral securing ABL
Obligations having the priority set forth in the Intercreditor Agreement;

 

(k)                                 landlords’ and lessors’ Liens in respect of
rent and other lease obligations that are not past due for a period of 60 days
or more or that are the subject of a Permitted Protest;

 

(l)                                     possessory Liens in favor of brokers and
dealers arising in connection with the acquisition or disposition of
Investments, provided that such Liens (a) attach only to such Investments and
(b) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;

 

(m)                             Liens arising solely by virtue of any statutory
or common law provisions relating to banker’s Liens, ordinary course Liens in
favor of securities intermediaries, rights of setoff or similar rights and
remedies as to deposit accounts or securities accounts or other funds maintained
with depository institutions or securities intermediaries;

 

(n)                                 Liens arising from precautionary UCC filings
regarding “true” operating leases or the consignment of goods to a Loan Party;

 

78

--------------------------------------------------------------------------------


 

(o)                                 Liens in favor of customs and revenues
authorities imposed by applicable Law arising in the ordinary course of business
in connection with the importation of goods and securing obligations (i) that
are not overdue by more than thirty (30) days, or (ii) that are the subject of a
Permitted Protest;

 

(p)                                 Liens on specific existing assets and
proceeds thereof of a Person acquired following the Closing Date in existence on
the date such Person became a Restricted Subsidiary; provided that such Liens
were not created in anticipation of the transaction pursuant to which such
Person became a Restricted Subsidiary;

 

(q)                                 licenses of Intellectual Property permitted
under Section 7.05(g) hereof;

 

(r)                                    Liens on the assets of Foreign
Subsidiaries securing Indebtedness or other obligations of Foreign Subsidiaries
permitted by Section 7.02;

 

(s)                                   Liens on the Collateral securing
Indebtedness permitted by Section 7.02(b);

 

(t)                                    other Liens securing Indebtedness or
other obligations of the Borrower and the Subsidiary Guarantors outstanding in
an aggregate principal amount not to exceed $15.0 million; provided that no such
Lien shall extend to or cover any Collateral;

 

(u)                                 leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which do not (i) in any
case materially detract from the value of the property subject thereto or
(ii) interfere in any material respect with the business of the Borrower and its
Subsidiaries or (iii) secure any Indebtedness;

 

(v)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(w)                               ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located; and

 

(x)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto.

 

7.02                        Indebtedness.  Create, incur, assume, guarantee,
suffer to exist or otherwise become liable with respect to any Indebtedness,
except (Indebtedness described below is herein referred to as “Permitted
Indebtedness”):

 

(a)                                 obligations (contingent or otherwise) of the
Borrower or any of the Restricted Subsidiaries existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates or otherwise to mitigate risks associated with its assets or
liabilities or business operations, and (ii) such Swap Contract does not contain
any provision exonerating the counterparty to such Swap Contract from its
obligation to make payments on outstanding transactions to the Borrower or the
Restricted Subsidiaries (notwithstanding that the Borrower or a Restricted
Subsidiary is the defaulting party);

 

(b)                                 Refinancing Debt Securities and any
Permitted Refinancing Indebtedness in respect thereof;

 

79

--------------------------------------------------------------------------------

 


 

(c)                                  (i)  Indebtedness of a Restricted
Subsidiary of the Borrower owed to the Borrower or to another Restricted
Subsidiary of the Borrower, and (ii) Indebtedness of the Borrower owed to any
Restricted Subsidiaries of the Borrower, in each case, which Indebtedness shall
(A) in the case of Indebtedness owed to a Loan Party, constitute “Pledged Debt”
under the Security Agreement, (B) be on terms (including subordination terms, if
owed by a Loan Party) acceptable to the Administrative Agent and (C) be
otherwise permitted under the provisions of Section 7.03;

 

(d)                                 Indebtedness under the Loan Documents;

 

(e)                                  Indebtedness of the Loan Parties under the
ABL Facility and any Permitted Refinancing Indebtedness in respect thereof
(including Guarantees of any Guarantor in respect of such Indebtedness) not to
exceed $100.0 million;

 

(f)                                   Indebtedness outstanding on the date
hereof and listed on Schedule 7.02 and any Permitted Refinancing Indebtedness in
respect thereof;

 

(g)                                  Guarantees of the Borrower or any Guarantor
in respect of Indebtedness otherwise permitted hereunder of the Borrower or any
Subsidiary Guarantor;

 

(h)                                 Indebtedness in respect of Capital Lease
Obligations, Synthetic Lease Obligations, and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 7.01(i) and
Permitted Refinancing Indebtedness in respect thereof; provided, however, that
the aggregate amount of all such Indebtedness at any one time outstanding shall
not exceed $35.0 million;

 

(i)                                     Permitted Holdco Debt;

 

(j)                                    Indebtedness of any Person that becomes a
Restricted Subsidiary of the Borrower after the date hereof in accordance with
the terms of Section 7.03(h), which Indebtedness is existing at the time such
Person becomes a Restricted Subsidiary of the Borrower (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of the Borrower) and Permitted Refinancing Indebtedness in respect
thereof;

 

(k)                                 (i) unsecured Indebtedness of any Loan Party
with no scheduled payments of principal until the date that is 6 months after
the Maturity Date; provided that (x) on a Pro Forma Basis, the Consolidated
Leverage Ratio (calculated to exclude the net cash proceeds from Indebtedness
incurred pursuant to this Section 7.02(k)) for the Measurement Period most
recently ended prior to the incurrence of such Indebtedness is no greater than
4.50 to 1.00, (y) [reserved] and (z) no Event of Default shall have occurred and
be continuing at the time of and immediately after the incurrence of such
Indebtedness and (ii) Permitted Refinancing Indebtedness in respect of
Indebtedness permitted by subclause (i) above;

 

(l)                                     Indebtedness of the Loan Parties in an
aggregate principal amount not to exceed $35.0 million at any time outstanding;

 

(m)                             Indebtedness of Foreign Subsidiaries under the
Swedish Credit Facility in an aggregate amount not to exceed the U.S. dollar
equivalent (as reasonably determined by the Administrative Agent) of $65.0
million outstanding at any time; and

 

(n)                                 other Indebtedness of Foreign Subsidiaries
in an aggregate amount not to exceed $10.0 million outstanding at any time.

 

80

--------------------------------------------------------------------------------


 

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a non-U.S. currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred; provided that, if such Indebtedness is incurred
to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such U.S. dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased.

 

7.03                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and the
Restricted Subsidiaries in the form of Cash Equivalents;

 

(b)                                 Investments consisting of loans and advances
to officers, directors and employees of Holdings and its Restricted Subsidiaries
to finance the purchase of capital stock of Holdings and for travel,
entertainment, relocation and analogous ordinary business purposes, in an
aggregate amount not to exceed $2.5 million at any time outstanding;

 

(c)                                  (i) Investments outstanding on the Closing
Date by Borrower and its Restricted Subsidiaries in their respective
Subsidiaries, (ii) additional Investments by Borrower and its Restricted
Subsidiaries in Restricted Subsidiaries that are Loan Parties at the time of the
making of such Investment, (iii) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties (including Foreign Subsidiaries) in other
Restricted Subsidiaries that are not Loan Parties ((including Foreign
Subsidiaries), and (iv) so long as no Default or Event of Default then exists or
would arise therefrom, additional Investments by the Loan Parties in Restricted
Subsidiaries that are not Loan Parties in an aggregate amount when taken
together with all purchases and acquisitions referred to in Section 7.03(h)(ii),
during the term of this Agreement not to exceed (A) the greater of (x) $25.0
million and (y) 3% of total Consolidated assets of Borrower and its Restricted
Subsidiaries as of the last day of the most recently completed Measurement
Period (net of any cash return of principal or capital on any such Investment,
purchases or acquisitions made pursuant to this Section 7.03(c)(iv) or
Section 7.03(h)(ii) or Section 7.03(l) to Borrower or a Subsidiary Guarantor
that is not applied pursuant to the parenthetical phrase in
Section 7.03(h)(ii)(y) or Section 7.03(l)(x)) plus (B) an amount equal to the
amount of cash distributions to the Borrower or a Subsidiary Guarantor following
the Closing Date from the Foreign Subsidiaries that has not been redistributed
to any Foreign Subsidiary;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing on the date hereof
and set forth on Schedule 5.07(e) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing that does not increase the
amount thereof;

 

81

--------------------------------------------------------------------------------


 

(g)                                  Investments in Swap Contracts permitted
under Section 7.02(a);

 

(h)                                 the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property, or assets
comprising a business unit, of, any Person; provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.03(h) (each such
purchase or acquisition, a “Permitted Acquisition”):

 

(i)                                     any such newly-created or acquired
Restricted Subsidiary as a result of any such transaction shall comply with the
applicable requirements of Section 6.12;

 

(ii)                                  any such purchase or other acquisition
that, upon the consummation thereof, does not result in the assets or property
so purchased or acquired being wholly-owned directly by the Borrower or one or
more Subsidiary Guarantors or, in the case of any acquisition of Equity
Interests that does not result in the Person(s) so acquired becoming a
Subsidiary Guarantor(s), in each case, within 10 Business Days after such
purchase or acquisition shall not exceed, together with all such other purchases
or other acquisitions and all Investments referred to in Section 7.03(c), the
greater of (x) $25.0 million and (y) 3% of total Consolidated assets of Borrower
and its Restricted Subsidiaries as of the last day of the most recently
completed Measurement Period (net of any cash return of principal on capital on
any acquisition, purchase or Investment made pursuant to this
Section 7.03(h)(ii) or Section 7.03(c)(iv) or Section 7.03(l) to Borrower or a
Subsidiary Guarantor that is not applied pursuant to the parenthetical phrase in
Section 7.03(c)(iv)(y) or 7.03(l)(x));

 

(iii)                               [reserved];

 

(iv)                              immediately before and immediately after
giving effect to any such purchase or other acquisition, no Event of Default
shall have occurred and be continuing; and

 

(v)                                 the Borrower shall have delivered to the
Administrative Agent, on or prior to the date on which any such purchase or
other acquisition is to be consummated, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (h) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition (other than the requirements of clause (i), which will be
satisfied as required by Section 6.12);

 

(i)                                     Investments resulting from the issuance
of Indebtedness of Holdings to the Borrower or any of the Restricted
Subsidiaries in an amount not to exceed the amount necessary to permit Holdings
to pay (i) so long as no Event of Default shall have occurred and be continuing
at the time thereof or would result therefrom, reasonable and customary
corporate and out-of-pocket operating expenses actually payable to persons that
are not Affiliates relating to maintaining its ownership interest in the
Borrower (including reasonable out-of-pocket expenses for legal, administrative
and accounting services provided by third parties, and compensation, benefits
and other amounts payable to officers and employees in connection with their
employment in the ordinary course of business and to board of director
observers), (ii) franchise fees or similar Taxes and fees required to maintain
its corporate existence, (iii) any income Taxes imposed on Holdings or its
direct or indirect parent of Holdings as the common parent of a consolidated,
combined or similar Tax group of which the Borrower and/or its Restricted
Subsidiaries are members, up to an amount not to exceed the amount of any such
income Taxes that the Borrower and its Restricted

 

82

--------------------------------------------------------------------------------


 

Subsidiaries would have been required to pay on a separate company (or a
stand-alone Tax group) basis (reduced by any income Taxes paid directly by the
Borrower or its Restricted Subsidiaries); provided that in determining the
hypothetical income Tax liability of the Borrower and/or its Restricted
Subsidiaries on a separate company (or a stand-alone Tax group) basis for the
purpose of clause (iii), any interest expense on any Indebtedness incurred by
Holdings shall be treated as the interest expense of the Borrower; provided
further that any payments by Borrower or any of its Restricted Subsidiaries
attributable to the income of any Unrestricted Subsidiary shall be permitted
only to the extent that cash payments were made for such purpose by such
Unrestricted Subsidiary to the Borrower or to any of its Restricted Subsidiaries
and (iv) all costs or fees incurred in compliance with or in anticipation of
compliance with Securities Laws and state securities Laws;

 

(j)                                    promissory notes and other non-cash
consideration that is permitted to be received in connection with Dispositions
permitted by Section 7.05;

 

(k)                                 any Investments made with the proceeds
received by or contributed to the Borrower from the substantially concurrent
issuance of new Equity Interests (other than Disqualified Equity Interests)
issued by Holdings and not used for any other purpose permitted under this
Agreement;

 

(l)                                     without duplication of any other
Investments permitted hereunder, other Investments by the Borrower or any of the
Restricted Subsidiaries not exceeding (x) $10.0 million in any Fiscal Year (with
the unused portion of such scheduled amount available for use in any succeeding
Fiscal Year), net of any cash return to the Borrower and its Restricted
Subsidiaries of principal or capital of any such Investment or (y) $25.0 million
in the aggregate (net of any cash return of principal or capital of any
Investment, purchase or acquisition made pursuant to this Section 7.03(l) or
Section 7.03(c)(iv) or 7.03(h)(ii)  to the Borrower or a Subsidiary Guarantor
that is not applied pursuant to the parenthetical phrase in
Section 7.03(c)(iv)(y) or 7.03(h)(ii));

 

(m)                             so long as no Event of Default shall have
occurred and be continuing or would result from the making of any such
Investment, Investments in an amount not to exceed the Available Amount;

 

(n)                                 Investments to the extent that payment for
such Investments is made solely with Qualified Equity Interests of Holdings (or
any direct or indirect parent thereof);

 

(o)                                 Investments held by a Restricted Subsidiary
acquired after the Closing Date or of a Person merged into the Borrower or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date (other than existing Investments in
subsidiaries of such Subsidiary or Person, which must comply with the
requirements of Sections 7.02(h) or (l)) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation; and

 

(p)                                 Guarantees by the Borrower or any of the
Restricted Subsidiaries of leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
in the ordinary course of business.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

83

--------------------------------------------------------------------------------


 

(a)                                 any Restricted Subsidiary of the Borrower
may merge with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries, provided that when any Loan Party is merging with another
Restricted Subsidiary that is not a Loan Party, such Loan Party shall be the
continuing or surviving Person;

 

(b)                                 any Restricted Subsidiary (other than the
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Loan Party (other than
Holdings);

 

(c)                                  any Subsidiary that is not a Loan Party
(i) may dispose of all or substantially all its assets (including any
Disposition that is in the nature of a liquidation) to (A) another Subsidiary
that is not a Loan Party or (B) to a Loan Party (other than Holdings), or
(ii) may be dissolved, with its assets (if any) being transferred in accordance
with clause (i) hereof;

 

(d)                                 in connection with any acquisition permitted
under Section 7.03, any Restricted Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly-owned Restricted Subsidiary of the Borrower, (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person and (iii) in the case of any merger involving
the Borrower, the Borrower is the surviving Person;

 

(e)                                  any Disposition permitted by Section 7.05
may be structured as a sale of all or substantially all of the Equity Interests
of a Subsidiary;

 

(f)                                   any Subsidiary which has no assets to
distribute to its equity holders may be dissolved or liquidated; and

 

(g)                                  any Foreign Subsidiary that is not a
Material Subsidiary may be dissolved or liquidated, including through an
insolvency, bankruptcy or equivalent proceeding.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, or property (including Intellectual Property) that is no longer used
or useful in the business of the Borrower and its Restricted Subsidiaries
whether now owned or hereafter acquired, in each case, in the ordinary course of
business (it being understood that this clause (a) does not include the
liquidation of any Store or the inventory and other assets located therein);

 

(b)                                 Dispositions of inventory and goods held for
sale in the ordinary course of business;

 

(c)                                  Dispositions of equipment or Real Estate to
the extent that such property is exchanged for credit against all or a portion
of the purchase price of similar replacement property and, if such property is
Collateral, then such replacement property is made subject to Liens and security
interests in favor of the Collateral Agent for the benefit of the Credit
Parties;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Restricted Subsidiary; provided that if the
transferor of such property is a Subsidiary Guarantor, the

 

84

--------------------------------------------------------------------------------


 

transferee thereof must either be the Borrower or a Subsidiary Guarantor or an
Investment permitted under Section 7.03;

 

(e)                                  Dispositions permitted by Sections 7.04
(a), (b), (c), (d), (f) and (g);

 

(f)                                   bulk sales or other dispositions of the
inventory of the Borrower or a Restricted Subsidiary not in the ordinary course
of business in connection with Store closings, at arm’s length, provided, that
such Store closures and related Inventory dispositions shall not exceed (i) in
any Fiscal Year, ten percent (10%) of the number of the Borrower’s and its
Restricted Subsidiaries’ Stores as of the beginning of such Fiscal Year (net of
new Store openings in such Fiscal Year) and (ii) in the aggregate from and after
the Closing Date, twenty-five percent (25%) of the number of the Borrower’s and
its Restricted Subsidiaries’ Stores in existence as of the Closing Date (net of
new Store openings), provided, that all sales of Inventory in connection with
Store closings in excess of ten (10) Store closings in any three month period,
shall be in accordance with liquidation agreements and with professional
liquidators reasonably acceptable to the Administrative Agent; provided, further
that all Net Cash Proceeds received in connection therewith are applied to the
Obligations if then required hereunder;

 

(g)                                  grants of licenses of Intellectual Property
in the ordinary course of business, which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

 

(h)                                 Dispositions by the Borrower and the
Restricted Subsidiaries not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (h) in any Fiscal Year of
Borrower shall not exceed $10.0 million; provided that an additional aggregate
book value of not more than $5.0 million per year of property held by Foreign
Subsidiaries may be Disposed of in reliance on this clause (h) and (iii) at
least 75% of the purchase price for such asset shall be paid to the Borrower or
such Restricted Subsidiary in cash (with an assumption of Indebtedness (other
than Subordinated Indebtedness) of the Borrower or such Restricted Subsidiary by
a purchaser in connection with the applicable Disposition shall be deemed to be
cash for the purposes of this clause (iii));

 

(i)                                     Licenses for the conduct of licensed
departments (other than to an Affiliate of any Loan Party) within any Store in
the ordinary course of business; and

 

(j)                                    any issuance or sale of Equity Interests
in, or sale of Indebtedness or other securities of, an Unrestricted Subsidiary;

 

provided, however, that any Disposition pursuant to clauses (a) though (d), and
clauses (f) and (h) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except that:

 

(a)                                 each Restricted Subsidiary of the Borrower
may make Restricted Payments to any other Loan Party (other than Holdings) and
any other Person that owns a direct Equity Interest (other than Disqualified
Equity Interests) in such Restricted Subsidiary, ratably according to their
respective holdings of the type of Equity Interests in respect of which such
Restricted Payment is being made;

 

85

--------------------------------------------------------------------------------


 

(b)                                 Borrower and each of its Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the common or preferred stock or other common or preferred
Equity Interests of such Person (other than Disqualified Equity Interests);
provided that such Equity Interests shall be pledged to the Collateral Agent to
the extent required by Section 6.12 hereof;

 

(c)                                  Borrower may declare and pay cash dividends
to Holdings in an amount not to exceed an amount necessary to permit Holdings to
pay (i) reasonable and customary corporate and operating expenses relating to
maintaining its ownership interest in the Borrower (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers), (ii) franchise Taxes and
similar fees required to maintain its corporate existence, (iii) any income
Taxes imposed on Holdings or its direct or indirect parent of Holdings as the
common parent of a consolidated, combined or similar Tax group of which the
Borrower and/or its Restricted Subsidiaries are members, up to an amount not to
exceed the amount of any such income Taxes that the Borrower and its Restricted
Subsidiaries would have been required to pay on a separate company (or a
stand-alone Tax group) basis (reduced by any income Taxes paid directly by the
Borrower or its Restricted Subsidiaries); provided that in determining the
hypothetical income Tax liability of the Borrower and/or its Restricted
Subsidiaries on a separate company (or a stand-alone Tax group) basis for the
purpose of clause (iii), any interest expense on any Indebtedness incurred by
Holdings shall be treated as the interest expense of the Borrower and any
dividends by Borrower attributable to the income of any Unrestricted Subsidiary
shall be permitted only to the extent that cash payments were made for such
purpose by such Unrestricted Subsidiary to the Borrower or any of its Restricted
Subsidiaries and (iv) all costs or fees incurred in compliance with or in
anticipation of compliance with Securities Laws and state securities Laws;

 

(d)                                 Borrower may (or make Restricted Payments to
allow Holdings or any direct or indirect parent thereof to) repurchase, redeem
or otherwise acquire or retire shares of its capital stock held by officers,
directors or employees of Holdings or any Restricted Subsidiary (or their
estates or trusts) following the death, disability or termination of employment
of any such Person and, so long as no Default shall have occurred and be
continuing (or would result therefrom), the Borrower may pay dividends to
Holdings to permit such repurchase, redemption, retirement or acquisition;
provided that the aggregate amount of payments to Holdings by the Borrower under
this clause (d) will not exceed $2.5 million in any Fiscal Year of the Borrower
(with any unused portion of such scheduled amount available for use in any
succeeding Fiscal Year);

 

(e)                                  so long as no Event of Default shall have
occurred and be continuing or would result therefrom, Borrower and each of its
Restricted Subsidiaries may make other Restricted Payments at any time in an
amount not to exceed the sum of (i) $10.0 million in the aggregate during the
term of this Agreement and (ii) if, after giving effect to such Restricted
Payment on a Pro Forma Basis, the Consolidated Leverage Ratio as of the last day
of the most recently ended Measurement Period would be no greater than
2.00:1.00, the Available Amount at such time (for the purposes of clarity, the
Available Amount under this clause (ii) cannot be used to make Restricted
Payments (or payments to Holdings in order for Holdings to make) in order to
make cash dividend payments on Holdings’ preferred stock);

 

(f)                                   Investments permitted by Section 7.03;

 

(g)                                  repurchases of Equity Interests in
Holdings, the Borrower or any of the Restricted Subsidiaries deemed to occur
upon exercise of stock options or warrants or similar rights to the

 

86

--------------------------------------------------------------------------------


 

extent such Equity Interests represent a portion of the exercise price of such
options or warrants or similar rights;

 

(h)                                 the Borrower may make Restricted Payments to
Holdings or to any direct or indirect parent of Holdings (and Holdings may make
Restricted Payments to any direct or indirect parent of Holdings) the proceeds
of which shall be used to make payments permitted under Sections 7.08(d),
(e) and (h) (but only to the extent such payments have not been and are not
expected to be made by the Borrower or a Restricted Subsidiary);

 

(i)                                     the declaration and payment of dividends
on the Borrower’s common stock following the first public offering of the
Borrower’s common stock or the common stock of any of its direct or indirect
parents after the Closing Date, of up to 6.0% per annum of the net proceeds
received by or contributed to the Borrower in or from any such public offering,
other than public offerings with respect to the Borrower’s common stock
registered on Form S-4 or Form S-8;

 

(j)                                    the payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration (i) such payment would have complied with the provisions of
clause (i) and (ii) no Event of Default occurred and was continuing; and

 

(k)                                 the Special Distribution;

 

provided, for purposes of calculating the amount available to make Restricted
Payments, any dividend or distribution paid in reliance on clause (j) shall be
deemed to be a Restricted Payment on the date of declaration and not on the date
of payment.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and the Restricted Subsidiaries on the date hereof or
any business reasonably related or ancillary thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Loan Parties (or any
Unrestricted Subsidiary, whether or not an Affiliate of any Loan Party), whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the Loan Parties or such Restricted
Subsidiary as would be obtainable by the Loan Parties or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to:

 

(a)                                 transactions among (i) the Loan Parties,
(ii) any Restricted Subsidiaries of Holdings that are not Loan Parties or
(iii) the Loan Parties, on the one hand, and any Restricted Subsidiary that is
not a Loan Party, on the other hand, that are at least as favorable to the Loan
Parties as could be obtained in an arm’s-length transaction from an unaffiliated
party;

 

(b)                                 (i) any Indebtedness permitted by
Section 7.02(c); (ii) any Investments permitted by Section 7.03 (other than
Investments in any Equity Investor or a portfolio company owned or controlled by
an Equity Investor (other than any Loan Party)); and (iii) any Restricted
Payment permitted by Section 7.06;

 

(c)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, the payment of (i) Management Fees,
provided that fees and other amounts paid under the Management Agreement (other
than expense reimbursements) shall not exceed $2.5 million in any Fiscal Year
plus the amount of such annual limit not paid in the previous Fiscal Year, and
(ii) Transaction Expenses;

 

87

--------------------------------------------------------------------------------


 

(d)                                 employment, consulting (exclusive of the
Management Agreement) and severance agreements;

 

(e)                                  loans and advances permitted by
Section 7.03(b);

 

(f)                                   payment of directors’ fees, expenses and
indemnities;

 

(g)                                  incurrence of Subordinated Indebtedness by
the Loan Parties to the Equity Investors otherwise permitted hereunder or the
issuance of Equity Interests by Holdings to the Equity Investors, provided that
no such Equity Interests may constitute Disqualified Equity Interests;

 

(h)                                 transactions with joint ventures permitted
hereunder for the purchase or sale of goods and services entered into in the
ordinary course of business on terms no less favorable to the Loan Parties or
such Restricted Subsidiary as would be obtainable by the Loan Parties or such
Restricted Subsidiary at the time in a comparable arm’s length transaction;

 

(i)                                     customary payments by the Borrower and
any of its Restricted Subsidiaries to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures), which payments are approved by a majority of the disinterested
members of the board of directors of Holdings in good faith;

 

(j)                                    transactions in which the Borrower or any
of the Restricted Subsidiaries, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view;

 

(k)                                 investments by the Sponsor or the Equity
Investors in securities of Holdings, the Borrower or any of the Restricted
Subsidiaries so long as (A) the investment is being offered generally to other
investors on the same or more favorable terms and (B) the investment constitutes
less than 5.0% of the proposed or outstanding issue amount of such class of
securities; and

 

(l)                                     Restricted Payments permitted by
Section 7.06.

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Restricted Subsidiary of
Borrower to make Restricted Payments to any Loan Party or to otherwise transfer
property to or invest in any Loan Party, except for any agreement in effect
(A) on the date hereof and set forth on Schedule 7.09 and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing or
(B) at the time any Person becomes a Restricted Subsidiary of Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of Borrower, (ii) of any Restricted Subsidiary
of Borrower to Guarantee the Indebtedness of the Borrower, (iii) of any
Restricted Subsidiary of Borrower to make or repay loans to a Loan Party or
(iv) of the Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under Section 7.02 solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such
Person.  The foregoing restrictions shall not be violated by reason of
(i) applicable Laws, (ii) this Agreement and the other Loan Documents,
(iii) (A) the ABL Loan Documents so long as the restrictions of the kind
referred to

 

88

--------------------------------------------------------------------------------


 

in the previous sentence contained therein, taken as a whole, are not materially
more restrictive than those contained in the ABL Loan Documents (as in effect on
the Closing Date), (B) the Swedish Credit Facility, or (C) documents governing
Permitted Holdco Debt so long as the restrictions of the kind referred to in the
previous sentence contained therein, taken as a whole, are no more restrictive
than those contained herein, (iv) customary non-assignment provisions of any
contract, lease or license of the Borrower or any Restricted Subsidiary of the
Borrower, (v) customary restrictions on a Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Equity Interests or assets of a Subsidiary pending the closing of such sale
or disposition, (vi) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business, (vii) documents that represent Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted by Section 7.03 to the
extent such restriction applies only to such Restricted Subsidiary,
(viii) documents that comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
or grant any Liens required hereunder or (vii) any restrictions under any
agreement that amends, refinances or replaces any agreement containing
restrictions permitted under the preceding clauses provided that the terms and
conditions are no less favorable taken as a whole to the Restricted Subsidiary.

 

7.10                        Amendments of Material Indebtedness.  Amend, modify
or waive any of the Loan Party’s rights under any Material Indebtedness (other
than on account of any refinancing thereof otherwise permitted hereunder), in
each case, to the extent that such amendment, modification or waiver would
reasonably be likely to have a Material Adverse Effect.

 

7.11                        Accounting Changes.  Make any change in their Fiscal
Year; provided, however, that Holdings and the Borrower may, upon written notice
to the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in Fiscal Year.

 

7.12                        Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Subordinated Indebtedness, or make any payment in violation of
any subordination terms of any Subordinated Indebtedness, except (a) regularly
scheduled or mandatory repayments or redemptions of Subordinated Indebtedness,
(b)  voluntary prepayments of Subordinated Indebtedness as long as no Default or
Event of Default then exists or would arise as a result of entering into such
transaction or the making such payment, (c) refinancings and refundings of such
Indebtedness in compliance with Section 7.02(b) or Section 7.02(e), as
applicable, and (d) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances or other satisfactions of Subordinated Indebtedness from the
Available Amount at such time if, after giving effect to such prepayments,
redemptions, purchases, defeasances or other satisfactions on a Pro Forma Basis,
the Consolidated Leverage Ratio as of the last day of the most recently ended
Measurement Period would be no greater than 2.00:1.00.

 

7.13                        Holding Company.  In the case of Holdings, engage in
any business or activity other than (a) the ownership of all outstanding Equity
Interests in the Borrower, (b) maintaining its corporate existence,
(c) participating in Tax, accounting and other administrative activities as the
parent of the Consolidated group of companies, including the Loan Parties,
(d) the execution and delivery of the Loan Documents, the ABL Loan Documents,
agreements governing other Indebtedness of the Borrower and its Subsidiaries not
otherwise prohibited hereunder and agreements governing Permitted Holdco Debt,
in each

 

89

--------------------------------------------------------------------------------


 

case, to which it is a party and the performance of its obligations thereunder,
(e) any public offering of its common stock or any other issuance of its Equity
Interests or any transaction permitted under Section 7.04, (f) holding any cash
or property received in connection with Restricted Payments made by the Borrower
in accordance with Section 7.06 pending application thereof by Holdings,
(g) providing indemnification to officers and directors and (h) activities
incidental to the businesses or activities described in clauses (a) through
(g) of this Section.

 

7.14        Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, provided that Borrower and its Restricted
Subsidiaries may become and remain liable as lessee, guarantor or other surety
with respect to any such lease if and to the extent that the Borrower or any of
its Restricted Subsidiaries would be permitted to enter into, and remain liable
under, such lease to the extent that the transaction would be permitted under
Section 7.02, assuming the sale and lease back transaction constituted
Indebtedness in a principal amount equal to the gross proceeds of the sale and
the related sale were permitted under Section 7.05(h).

 

7.15        Financial Covenant. Permit the Consolidated Leverage Ratio on the
last day of any Fiscal Quarter of the Borrower (i) ending after the Amendment
No. 4 Effective Date and prior to June 30, 2018 to be greater than 5.00:1.00;
(ii) ending on or after June 30, 2018 and prior to June 30, 2019, to be greater
than 4.75:1.00; (iii) ending on or after June 30, 2019 and prior to June 30,
2020, to be greater than 4.50:1.00; (iv) ending on or after June 30, 2020 and
prior to June 30, 2021, to be greater than 4.25:1.00; and (v) ending on or after
June 30, 2021 to be greater than 4.00:1.00.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan, or (ii) pay within three Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) pay within five days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)           Specific Covenants.  Any Loan Party or any of its Restricted
Subsidiaries fails to perform or observe any term, covenant or agreement
applicable to it contained in any of Section 6.03(a), 6.05(a) (solely as it
relates to the Borrower), 6.11, or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days following receipt of notice from the
Administrative Agent or the Required Lenders; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

90

--------------------------------------------------------------------------------


 

(e)           Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary
thereof (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $10.0 million, or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that (x) this paragraph
(e) (B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and (y) the occurrence of an event of
default under the ABL Facility (other than a payment event of default) shall not
constitute an Event of Default under this clause (e)(B) until the earliest of
(x) 30 days after the date of such event of default (during which period such
event of default is not waived or cured), (y) the acceleration of the
obligations under the ABL Facility or (z) the exercise of secured creditor
remedies by the administrative agent under the ABL Facility and/or lenders under
the ABL Facility as a result of such event of default; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Loan Party or any Restricted Subsidiary thereof is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Restricted Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Restricted Subsidiary as a
result thereof is greater than $10.0 million; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Material Subsidiary and remains unpaid one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding $10.0 million (to the extent not

 

91

--------------------------------------------------------------------------------


 

covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage) and (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  An ERISA Event occurs or any substantially similar event
occurs with respect to a Foreign Plan (that would have been an ERISA Event had
the Foreign Plan been subject to ERISA and that gives rise to liability under
analogous foreign law) which, together with all other ERISA Events (or such
substantially similar events with respect to Foreign Plans) that have occurred,
has resulted or could reasonably be expected to result in a Material Adverse
Effect; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect against Holdings, the
Borrower or any Material Subsidiary; or any Loan Party contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Collateral Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Article IV, Section 6.12, or Section 6.18 shall for any
reason (other than pursuant to the terms thereof) cease (or shall be asserted by
any Loan Party or, in the reasonable discretion of the Administrative Agent, any
other Person not) to create a valid and perfected First Priority Lien or Second
Priority Lien, as applicable (subject to Liens permitted by Section 7.01), on
the Collateral purported to be covered thereby with an aggregate fair market
value for such Collateral of $10.0 million or more, for any reason other than
the failure of Collateral Agent to maintain control over any Collateral in its
possession.

 

8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent may (and at the request of, or with the
consent of, the Required Lenders, shall) take any or all of the following
actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; and

 

(c)           whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies under this Agreement, any of the other Loan Documents or applicable
Law, including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by

 

92

--------------------------------------------------------------------------------


 

declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), or after the
commencement of any Liquidation, subject to the terms of the Intercreditor
Agreement, any amounts received on account of the Obligations shall be applied
(by the Administrative Agent as hereby instructed so to apply) in the following
order:

 

First, to payment in full of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article III) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;

 

Second, to payment in full of all other Obligations ratably among the parties
holding such Obligations in proportion to the amounts described in this clause
Second payable to them in their capacities as such;

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the applicable Loan Parties or as otherwise required by Law.

 

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the
Obligations that are Excluded Swap Obligations (it being understood, that in the
event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this this clause (a), the Administrative Agent shall,
to the extent permitted by law, make such adjustments as it determines are
appropriate to distributions pursuant to clause Second above from amounts
received from Qualified ECP Guarantors to ensure, as nearly as possible, that
the proportional aggregate recoveries with respect to Obligations described in
clause Second above by the holders of any Excluded Swap Obligations are the same
as the proportional aggregate recoveries with respect to other Obligations
pursuant to clause Second above) and (b) Obligations arising under Cash
Management Services and Bank Products shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable provider of Cash Management Services or Bank
Products, as the case may be.  Each provider of Cash Management Services or Bank
Products not a party to this Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

(a)           Each of the Lenders hereby irrevocably appoints JPMorgan to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

(b)           The Administrative Agent shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender) hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Agents, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
and Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent and
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent or the Collateral Agent hereunder
and without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agents:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or Collateral Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent and the Collateral Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent or the Collateral Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or the Collateral Agent or any of its Affiliates in any
capacity.

 

The Agents shall not be liable for any action taken or not taken by them
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be

 

94

--------------------------------------------------------------------------------


 

necessary, or as the Agents shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the
absence of their own gross negligence or willful misconduct.  The Agents shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agents.

 

9.04        Reliance by Agents.  The Agents shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by them to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agents also may rely upon any
statement made to them orally or by telephone and believed by them to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Agents may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by them, and shall not be liable for any
action taken or not taken by them in accordance with the advice of any such
counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Agents may perform in any and all of
their duties and exercise their rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable.  The Agents and any
such sub-agent may perform any and all of their duties and exercise their rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facility
provided for herein as well as activities as Administrative Agent or Collateral
Agent.

 

9.06        Resignation of Agents.  The Agents may at any time give notice of
its resignation to the Lenders and the Borrower, including the effective date of
such resignation which may be not less than 30 days from the date of such
notice.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower at all times other than
during the existence of an Event of Default (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agents give notice of their resignation, then the retiring
Agents may on behalf of the Lenders, appoint a successor Administrative Agent
and Collateral Agent meeting the qualifications set forth above; provided that
if the Agents shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Agents
shall be discharged

 

95

--------------------------------------------------------------------------------


 

from their duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06.  Upon the acceptance of a successor’s
appointment as Administrative Agent and Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent and
Collateral Agent, and the retiring Administrative Agent and Collateral Agent
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent and Collateral Agent, their respective sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent and Collateral
Agent was acting as Administrative Agent and Collateral Agent.

 

9.07        Non-Reliance on Agents and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon the Agents, the Arrangers,
the Co-Documentation Agents or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Agents, the Arrangers, the Co-Documentation Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.  The
Agents, the Arrangers and the Co-Documentation Agents shall not have any duty or
responsibility to provide any Lender with any other credit or other information
concerning the affairs, financial condition or business of any Loan Party that
may come into the possession of the Agents, the Arrangers and the
Co-Documentation Agents.

 

9.08        No Other Duties, Etc.Anything herein to the contrary
notwithstanding, none of the Arrangers or Co-Documentation Agents listed on the
cover page hereof shall have (i) any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder or (ii) any fiduciary relationship with the Lenders, Borrower or any
other Person pursuant to the Loan Documents.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective

 

96

--------------------------------------------------------------------------------


 

agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.07 and 11.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Agents, at their option and in their discretion,

 

(a)           to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and Additional Term B-12 Commitment and payment in full of all
Obligations (other than (A) contingent indemnification obligations for which no
claim has then been asserted, (B) obligations and liabilities under Cash
Management Services and (C) obligations and liabilities under Bank Products),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party, or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.01;

 

(b)           to release any Guarantor from its obligations hereunder if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

 

(c)           to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

 

Upon request by the Agents at any time, the Required Lenders will confirm in
writing the Agents’ authority to release or subordinate their interest in
particular types or items of property, or to release any Guarantor from its
obligations hereunder pursuant to this Section 9.10.  In each case as specified
in this Section 9.10, the Administrative Agent or the Collateral Agent, as
applicable, will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations
hereunder, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

 

9.11        Notice of Transfer.  The Agents may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 11.06.

 

97

--------------------------------------------------------------------------------


 

9.12        Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law can be perfected only by possession.  Should any
Lender (other than the Agents) obtain possession of any such Collateral, such
Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

9.13        Indemnification of Agents.  The Lenders agree to indemnify the
Agents (to the extent not reimbursed by the Loan Parties and without limiting
the obligations of Loan Parties hereunder), ratably according to their
respective principal amount of Loans held (or, if the Loans have been repaid,
according to their respective principal amount of Loans held immediately prior
to such repayment), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

9.14        Withholding Tax.  To the extent required by any applicable law, the
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Agent as Tax or otherwise, including any interest, additions to Tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

 

9.15        Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.

 

9.16        Certain ERISA Matters.  (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and its Affiliates, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset

 

98

--------------------------------------------------------------------------------


 

managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable so as to exempt from the prohibitions of
ERISA Section 406 and Code Section 4975 such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent or any of its Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

 

ARTICLE X
CONTINUING GUARANTY

 

10.01      Guaranty.  Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Credit Parties, arising hereunder and under the other Loan
Documents (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Credit Parties in connection with the collection or enforcement
thereof).  The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations.  This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance

 

99

--------------------------------------------------------------------------------


 

relating to the Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

 

Each Qualified ECP Guarantor (including the Borrower) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of each such Loan Party’s obligations (a) in respect of Swap
Contracts to which it is a party and (b) under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.01 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.01, or otherwise under this Guaranty, as it relates to such other
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the termination of this Guaranty in accordance with Section 10.06 hereof. 
Each Qualified ECP Guarantor intends that this Section 10.01 constitute, and
this Section 10.01 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

10.02      Rights of Lenders.  Each Guarantor consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: 
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations.  Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

 

10.03      Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
Guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of the Borrower; (b) any defense
based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Credit Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Credit Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.  Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.  As provided below,
this Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

10.04      Obligations Independent.  The obligations of each Guarantor hereunder
re those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Guaranty whether or
not the Borrower or any other person or entity is joined as a party.

 

100

--------------------------------------------------------------------------------


 

10.05      Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations (other than
any indemnity obligations for unasserted claims that by its terms survives the
termination of this Agreement) and any amounts payable under this Guaranty have
been paid and performed in full and the Commitments and the facility are
terminated.  If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Credit Parties and shall forthwith be paid to the Credit Parties to
reduce the amount of the Obligations, whether matured or unmatured.

 

10.06      Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are paid in full in cash (other than any indemnity
obligations for unasserted claims that by its terms survives the termination of
this Agreement) and the Commitments and the facility with respect to the
Obligations are terminated.  Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any Guarantor is made, or any of the
Credit Parties exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Credit Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

10.07      Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to any Guarantor as subrogee of the Credit Parties or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations (other than any indemnity obligations
for unasserted claims that by its terms survives the termination of this
Agreement).  If the Credit Parties so request, any such obligation or
indebtedness of the Borrower to any Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Credit Parties and the proceeds
thereof shall be paid over to the Credit Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.

 

10.08      Stay of Acceleration.  If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by such Guarantor
immediately upon demand by the Credit Parties.

 

10.09      Condition of Borrower.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other Guarantor
as such Guarantor requires, and that none of the Credit Parties has any duty,
and such Guarantor is not relying on the Credit Parties at any time to disclose
to such Guarantor any information relating to the business, operations or
financial condition of the Borrower or any other Guarantor (such Guarantor
waiving any duty on the part of the Credit Parties to disclose such information
and any defense relating to the failure to provide the same).

 

101

--------------------------------------------------------------------------------


 

ARTICLE XI
MISCELLANEOUS

 

11.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that the waiver of any mandatory prepayment
shall not constitute an extension or increase of any Commitment of any Lender);

 

(b)           postpone any date fixed by this Agreement, any Additional Credit
Extension Amendment or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any of the other Loan Documents without the written consent of each Lender
entitled to such payment (it being understood that the waiver of or amendment to
the terms of any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest);

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(d)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(e)           change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(f)            except as expressly permitted hereunder, release all or
substantially all of the Guarantors from their obligations under the Loan
Documents without the written consent of each Lender; or

 

(g)           except for releases of Collateral in accordance with the
provisions of Section 9.10 hereof (in which case, such release may be made by
the Administrative Agent acting alone), release all or substantially all of the
Collateral from the Liens of the Collateral Documents in any transaction or
series of related transactions, without the written consent of each Lender;

 

and provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except an amendment under clause (a),
(b) or (c) above that directly affects the rights and obligations of such
Lender.

 

102

--------------------------------------------------------------------------------


 

This Agreement may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and Loan Parties (i) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Loans Parties and the
Lenders providing the Replacement Loans (as defined below) to permit the
refinancing of all outstanding Loans of any Class (“Refinanced Loans”) with
replacement loans (“Replacement Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (b) the Yield with respect
to such Replacement Loans shall not be higher than the Yield for such Refinanced
Loans (or similar interest rate spread applicable to such Refinanced Loans)
immediately prior to such refinancing, (c) the weighted average life to maturity
of such Replacement Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Loans at the time of such refinancing (except by
virtue of amortization or prepayment of the Refinanced Loans prior to the time
of such incurrence) and (d) all other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the final maturity date of all Loans in effect immediately
prior to such refinancing.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender, and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

Notwithstanding anything to the contrary herein contained, no provider of any
Bank Product or Cash Management Service in its capacity as such (a) shall have
any right to consent to any amendment, modification, termination or waiver of
this Agreement or any other Loan Document (including any amendment and/or
restatement of this Agreement and the other Loan Documents refinancing,
replacing or restructuring the Loans and the Obligations including any increase
thereof) or to contest any such amendment, modification, termination or waiver,
(b) shall be deemed a Lender for any purposes of the Loan Documents, or
(c) shall have any right to (i) enforce any security interest, right or remedy
under any of the Loan Documents or (ii) instruct the Agents with respect to any
action or inaction by the Agents with respect to the exercise of any rights or
remedies under the Loan Documents or at law or equity, or consent to or contest
any such action or inaction.  Except for the payment of amounts on account of
Bank Products and Cash Management Services (but only to the extent the Agents
shall have received sufficient funds therefor), the Agents shall have no duties
or obligations to any provider of any Bank Product or Cash Management Services
in its capacity as such.  The provisions of this paragraph shall survive the
assignment by any Lender of its Loans and Commitments.

 

Notwithstanding anything to the contrary contained in this Section 11.01, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error (including, but not limited to, an incorrect cross-reference) or any error
or omission of a technical or immaterial nature, in each case, in any provision
of any Loan Document, then the Administrative Agent and/or the Collateral Agent
(acting in their sole discretion) and the Borrower or any other relevant Loan
Party shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document.

 

103

--------------------------------------------------------------------------------


 

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the Replacement Loans to permit the
refinancing of all outstanding Loans of any Class.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to Holdings, the Borrower, any Loan Party, the Administrative
Agent or the Collateral Agent to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR

 

104

--------------------------------------------------------------------------------


 

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings or any of its Subsidiaries, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Holdings or any of its Subsidiaries, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)           Change of Address, Etc.  Each of Holdings, the Borrower, any other
Loan Party, and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, the Collateral Agent and
Lenders.  The Administrative Agent, the Collateral Agent and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Committed
Loan Notices and Conversion/Continuation Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the Collateral Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the
Administrative Agent or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

105

--------------------------------------------------------------------------------


 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Loan Parties shall pay all Credit Party
Expenses within ten (10) Business Days after receipt of an invoice therefor.

 

(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent, the Arrangers, the Co-Documentation Agents, the joint bookrunning
managers, each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented in reasonable detail
fees, charges and disbursements of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction material to the interests of the
Lenders, in each case, selected by the Administrative Agent and solely in the
case of an actual conflict of interest between Indemnitees where the Indemnitees
affected by such conflict inform the Borrower of such conflict, one additional
counsel in each relevant jurisdiction material to the interest of the Lenders to
each group of affected Indemnitees taken as a whole) incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
preparation, execution, delivery or administration of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
any amendment or waiver with respect hereto or thereto, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or letter of credit or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threat of Release
of Hazardous Materials, at, under, on or from any property or facility currently
or formerly owned, leased or operated by Holdings or any of its Subsidiaries, or
any Environmental Liability related in any way to Holdings or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (y) result from a claim brought by the Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction, or
(z) result from the presence, Release or threat of Release of Hazardous
Materials or violations of Environmental Laws first occurring or first existing
after completion of the foreclosure upon the Collateral, granting of a
deed-in-lieu of foreclosure with respect to the Collateral or similar transfer
of title or possession of the Collateral, unless such presence, release or
violation is actually caused by any Loan Party or any Subsidiary thereof.  This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section 11.04 to be paid by it to the Agents (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent, or such
Related Party, as the case may be, such Lender’s share (based on the amount of
Loans held by each Lender at the time that the applicable unreimbursed expense
or indemnity payment is sought or if the Loans have been repaid in full, based
on the amount of Loans held by such Lender immediately prior to such repayment)
of such unpaid

 

106

--------------------------------------------------------------------------------


 

amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent, in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
the Collateral Agent in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section 11.04 shall be
payable not later than ten Business Days after receipt of an invoice or demand
therefor.

 

(f)            Survival.  The agreements in this Section 11.04 shall survive the
resignation of the Agents, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any of the Loan Parties is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment

 

107

--------------------------------------------------------------------------------


 

of a security interest subject to the restrictions of Section 11.06(f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 11.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this
Section 11.06, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $500,000 (and in integral multiples of
$500,000 in excess thereof) and after giving effect thereto, the assigning
Lender shall hold a Commitment of at least $1.0 million, unless, in each case,
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section 11.06 and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any assignment if it does not
respond to a written request for consent within 10 Business Days; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any

 

108

--------------------------------------------------------------------------------


 

Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of Lender or an Approved Fund with respect to such
Lender or (ii) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund (except that the approval of the Administrative Agent
shall not be required with respect to one or more assignments of all or any of
the Loans to any other Sponsor Affiliated Lender);

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any Tax forms required
by Section 3.01(e) or (f);

 

(v)           No Assignments to Certain Persons.  No such assignment shall be
made (A) to Holdings or the Borrower except as permitted under
Section 2.03(d) or (B) subject to subsection (h) below, to any of the Sponsor or
its Affiliates; and

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

 

The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this

 

109

--------------------------------------------------------------------------------


 

Agreement shall remain unchanged, including, for avoidance of doubt, any
indemnification obligation with respect to the participated interest,  (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a), (b), (c),
(f) and (g) in the first proviso to Section 11.01 that affects such
Participant.  Subject to subsection (e) of this Section 11.06, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b), provided such Participant
agrees to be subject to Section 3.01 as though it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal and interest amount of each Participant’s
interest in the Loans held by it (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that any such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant except to the extent that such
entitlement to any greater payment results from any Change in Law after the
Participant becomes a Participant or the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement to a Person who is or will become, after
such assignment, an Sponsor Affiliated Lender subject to the following
limitations:

 

110

--------------------------------------------------------------------------------


 

(i)            Sponsor Affiliated Lenders will not receive information provided
solely to Lenders by the Administrative Agent or any Lender and will not be
permitted to attend or participate in meetings attended solely by the Lenders
and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;

 

(ii)           each Sponsor Affiliated Lender that (A) purchases any Loans
pursuant to this clause (h) shall represent and warrant to the seller and
(B) sells any Loan hereunder shall represent and warrant to the buyer, in each
case, that it does not possess non-public information with respect to Holdings,
the Borrower and their respective Subsidiaries that has not been disclosed to
the Lenders generally (other than Public Lenders) and that would reasonably be
expected to be material to a Lender’s decision to purchase or sell, as
applicable; and

 

(iii)          the aggregate principal amount of Loans held at any one time by
Sponsor Affiliated Lenders (measured immediately after giving effect to any such
acquisition of Loans) may not exceed 20% of the principal amount of all Loans at
such time outstanding.

 

(i)            Notwithstanding anything in Section 11.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or subject to
Section 11.06(j), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Sponsor Affiliated Lender shall have any right to consent (or not
consent), otherwise act or direct or require the Administrative Agent or any
Lender to take (or refrain from taking) any such action and:

 

(A)          all Loans held by any Sponsor Affiliated Lenders shall be deemed to
be not outstanding for all purposes of calculating whether the Required Lenders
have taken any actions; and

 

(B)          all Loans held by Sponsor Affiliated Lenders shall be deemed to be
not outstanding for all purposes of calculating whether all Lenders have taken
any action unless the action in question affects such Sponsor Affiliated Lender
in a disproportionately adverse manner than its effect on other Lenders.

 

(j)            Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Sponsor Affiliated Lender hereby agrees that, if
a proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Sponsor
Affiliated Lender, such Sponsor Affiliated Lender irrevocably authorizes and
empowers the Administrative Agent to vote on behalf of such Sponsor Affiliated
Lender with respect to the Loans held by such Sponsor Affiliated Lender in any
manner in the Administrative Agent’s sole discretion, unless the Administrative
Agent instructs such Sponsor Affiliated Lender to vote, in which case such
Sponsor Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Sponsor Affiliated Lender shall
be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Sponsor Affiliated Lender in a
manner that is less favorable in any material respect to such Sponsor Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Borrower.

 

111

--------------------------------------------------------------------------------


 

(k)           Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.06 , whether or
not such assignment or transfer is reflected in the Register, shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

 

11.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, or (iii) any funding
or financing source of any Lender, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 11.07 or (ii) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.

 

For purposes of this Section 11.07, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, operations, assets and
related matters, other than any such information that is available to the
Administrative Agent, any Lender on a non-confidential basis prior to disclosure
by any Loan Party or any Subsidiary thereof, provided that, in the case of
information received from a Loan Party or any such Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 11.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Holdings or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Credit Party and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Credit Party
or any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Credit Party, irrespective of whether or not such Credit Party
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be

 

112

--------------------------------------------------------------------------------


 

contingent or unmatured or are owed to a branch or office of such Credit Party
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Credit Party and their respective Affiliates
under this Section 11.08 are in addition to other rights and remedies (including
other rights of setoff) that such Credit Party or their respective Affiliates
may have.  Each Credit Party agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

11.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or other Obligation (other than any indemnity obligation for
unasserted claims that by its terms survives the termination of this Agreement)
shall remain unpaid or unsatisfied.

 

11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13      Replacement of Lenders.  (A) If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or (B) if any Lender is a Defaulting

 

113

--------------------------------------------------------------------------------


 

Lender, or (C) if in connection with a proposed amendment, modification, waiver,
or consent with respect to any of the provisions hereof as contemplated by
Section 11.01, the consent of the Required Lenders shall have been obtained but
the consent of one or more of such other Lenders whose consent is required shall
not have been obtained, or (D) if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and, in the case of any amendment that constitutes, a
Repricing Transaction with respect to the Term B-12 Loans prior to the twelve
month anniversary of the Amendment No. 45 Effective Date, the fee that would
have been payable to such Lender upon the effectiveness of such amendment had
such Lender held such Term Loans on the date of effectiveness of such amendment;

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH OF THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH

 

114

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and Holdings each acknowledge and agree, and acknowledge
their respective Affiliates’ understanding, that:  (i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand,
(ii) each of the Borrower and Holdings and each other Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) the Borrower and Holdings and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (iv) the Administrative Agent, each Arranger, the Co-Documentation
Agents and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower,
Holdings or any of their respective Affiliates, or any other Person and
(v) neither the Administrative Agent nor any Arranger or Lender has any
obligation to the

 

115

--------------------------------------------------------------------------------


 

Borrower, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (vi) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, Holdings and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers or Lenders have any obligation to
disclose any of such interests to the Borrower, Holdings and their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
Holdings hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

11.17      USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.  No part of the proceeds of the
Loans will be used by the Loan Parties, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

11.18      No Strict Construction.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

11.19      Attachments.  The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

11.20      Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement or the other Loan Documents and the exercise of any
right or remedy by the Collateral Agent hereunder or under the other Loan
Documents are subject to the provisions of the Intercreditor Agreement.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

11.21      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

116

--------------------------------------------------------------------------------


 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

117

--------------------------------------------------------------------------------